Exhibit 10.1

 

DEED OF LEASE

 

by and between

 

PLAZA AMERICA OFFICE DEVELOPMENT, LLC

 

(“Landlord”)

 

and

 

EMBARCADERO TECHNOLOGIES, INC.

 

(“Tenant”)

 

at

 

Plaza America Tower II

11710 Plaza America Drive

Reston, Virginia 20190



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.        TERMS    1     1.1   

PREMISES

   1     1.2   

TENANT’S SHARE

   1     1.3   

LEASE TERM

   1     1.4   

COMMENCEMENT AND RENT COMMENCEMENT DATES

   1     1.5   

BASE RENT

   2     1.6   

ADDITIONAL RENT

   2     1.7   

NOTICE AND PAYMENT ADDRESSES

   2     1.8   

RENT PAYMENT ADDRESS

   2     1.9   

LEASE YEAR

   2     1.10   

DEED OF LEASE

   2 2.        PAYMENT OF BASE RENT & ADDITIONAL RENT    3 3.        SECURITY
DEPOSIT    3     3.1   

SECURITY DEPOSIT

   3     3.2   

ALTERNATIVE TO CASH SECURITY DEPOSIT

   3     3.3   

ADVANCE DEPOSIT

   4     3.4   

NO SEPARATE ACCOUNT

   4 4.        USES; TENANT COVENANTS    4     4.1   

PERMITTED USES

   4     4.2   

OTHER GENERAL USE COVENANTS

   5 5.        ENVIRONMENTAL PROVISIONS; RECYCLING    5     5.1   

ENVIRONMENTAL PROTECTION

   5     5.2   

RECYCLING REGULATIONS

   5 6.        LATE CHARGES; INTEREST    5 7.        REPAIRS AND MAINTENANCE   
6     7.1   

LANDLORD’S OBLIGATIONS

   6     7.2   

TENANT’S OBLIGATIONS

   6 8.        UTILITIES AND SERVICES    6     8.1   

SERVICES

   6     8.2   

ADDITIONAL SERVICES

   6     8.3   

EXCESS UTILITY CONSUMPTION

   6     8.4   

ADDITIONAL PROVISIONS

   7 9.        OPERATING COSTS    7     9.1   

DEFINED

   7     9.2   

ESTIMATED PAYMENTS

   7     9.3   

ANNUAL RECONCILIATION

   7     9.4   

OPERATING COSTS

   7     9.5   

FURTHER ADJUSTMENT

   8     9.6   

COMPLEX OPERATING COSTS

   8     9.7   

EXCLUSIONS

   9 10.        REAL ESTATE TAXES    9     10.1   

DEFINED

   9     10.2   

ESTIMATED PAYMENT

   10     10.3   

REAL ESTATE TAXES

   10     10.4   

ANNUAL RECONCILIATION

   10 11.        ADDITIONAL PROVISIONS; OPERATING COSTS AND REAL ESTATE TAXES   
10     11.1   

PARTIAL YEAR; END OF TERM

   10     11.2   

OTHER TAXES

   11     11.3   

CONTESTING REAL ESTATE TAXES

   11 12.        TENANT’S INSURANCE    11     12.1   

COVERAGE REQUIREMENTS

   11     12.2   

RATING; CERTIFICATES; CANCELLATION

   11     12.3   

OTHER

   12 13.        WAIVER OF SUBROGATION    12

 

i



--------------------------------------------------------------------------------

14.        DAMAGE OR DESTRUCTION    12     14.1   

DAMAGE REPAIR

   12     14.2   

TERMINATION FOR MATERIAL OR UNINSURED DAMAGES

   12     14.3   

BUSINESS INTERRUPTION

   12     14.4   

REPAIRS

   13     14.5   

END OF TERM CASUALTY

   13     14.6   

RELOCATION TO INTERIM SPACE

   13 15.        MACHINERY AND EQUIPMENT; ALTERATIONS AND ADDITIONS; REMOVAL OF
FIXTURES    13 16.       

ACCEPTANCE OF PREMISES

   14 17.       

INTENTIONALLY DELETED

   14 18.       

ACCESS

   14 19.       

PARKING

   15 20.       

INDEMNIFICATION

   15 21.       

ASSIGNMENT AND SUBLETTING

   15     21.1   

CONSENT

   15     21.2   

CORPORATE TRANSFER

   15     21.3   

ASSIGNMENT

   16     21.4   

SUBLETTING

   16     21.5   

REQUIRED INFORMATION

   16     21.6   

FEES; DOCUMENTS

   16     21.7   

NO RELEASE

   16     21.8   

TENANT LIABILITY

   16     21.9   

PROFIT

   16 22.       

ADVERTISING

   17 23.       

LIENS

   17 24.       

DEFAULT

   17     24.1   

TENANT’S DEFAULT

   17     24.2   

REMEDIES

   18 25.       

SUBORDINATION

   19 26.       

SURRENDER OF POSSESSION

   20 27.       

NON-WAIVER

   20 28.       

HOLDOVER

   20 29.       

CONDEMNATION

   21     29.1   

DEFINITIONS

   21     29.2   

TAKING

   21     29.3   

AWARD

   21 30.       

NOTICES

   21 31.       

MORTGAGEE PROTECTION

   21     31.1   

NOTICE OF DEFAULT

   21     31.2   

NEW FINANCING

   22 32.       

COSTS AND ATTORNEYS’ FEES

   22 33.       

BROKERS

   22 34.       

LANDLORD’S LIABILITY

   22 35.       

ESTOPPEL CERTIFICATES

   22 36.       

FINANCIAL INFORMATION

   23 37.       

TRANSFER OF LANDLORD’S INTEREST

   23 38.       

RIGHT TO PERFORM

   23 39.       

COMMON AREAS

   23     39.1   

DEFINITION

   23     39.2   

LANDLORD’S CONTROL

   23     39.3   

CHANGES AND ADDITIONS

   24 40.       

SALES AND AUCTIONS; SIGNAGE

   24 41.       

RELOCATION

   24

 

ii



--------------------------------------------------------------------------------

42.        ACCESS; SECURITY    24 43.       

AUTHORITY

   25 44.       

NO ACCORD OR SATISFACTION

   25 45.       

GENERAL PROVISIONS

   25     45.1   

ACCEPTANCE

   25     45.2   

MARGINAL HEADINGS, ETC.

   25     45.3   

CHOICE OF LAW

   25     45.4   

SUCCESSORS AND ASSIGNS

   25     45.5   

RECORDATION

   25     45.6   

QUIET POSSESSION

   25     45.7   

INABILITY TO PERFORM; FORCE MAJEURE

   25     45.8   

PARTIAL INVALIDITY

   25     45.9   

CUMULATIVE REMEDIES

   26     45.10   

ENTIRE AGREEMENT

   26     45.11   

SURVIVAL

   26     45.12   

TIME

   26     45.13   

SUCCESSORS

   26     45.14   

NO PARTNERSHIP

   26     45.15   

NO REPRESENTATIONS BY LANDLORD

   26     45.16   

EXHIBITS

   26     45.17   

PRONOUNS

   26     45.18   

CAPTIONS

   26     45.19   

COUNTERPARTS

   26     45.20   

EXAMINATION OF LEASE

   26     45.21   

INTERPRETATION

   26     45.22   

RULE AGAINST PERPETUITIES

   26     45.23   

RESIDENT AGENT

   27 46.       

RULES AND REGULATIONS

   27 47.       

WAIVER OF COUNTERCLAIM AND TRIAL BY JURY

   27

 

EXHIBITS

 

Exhibit A

   Floor Plan

Exhibit B

   Site Plan

Exhibit C

   Landlord’s Work

Exhibit D

   Rules and Regulations

Exhibit E

   Declaration of Lease Commencement

Exhibit F

   Form of Estoppel Certificate

Exhibit G

   Form of Letter of Credit

 

iii



--------------------------------------------------------------------------------

DEED OF LEASE

 

THIS DEED OF LEASE (“Lease”) is made as of the _____ day of
____________________, 2005, by and between PLAZA AMERICA OFFICE DEVELOPMENT,
LLC, a Delaware limited liability company (“Landlord”), and EMBARCADERO
TECHNOLOGIES, INC., a _______________________ corporation (“Tenant”).

 

R E C I T A L S :

 

Landlord, for and in consideration of the rents and all other charges and
payments hereunder and of the covenants, agreements, terms, provisions and
conditions to be kept and performed hereunder by Tenant, grants and conveys to
Tenant, and Tenant hereby hires and takes from Landlord, a leasehold interest in
the premises described below, subject to all matters hereinafter set forth and
upon and subject to the covenants, agreements, terms, provisions and conditions
of this Lease for the term hereinafter stated.

 

NOW THEREFORE Landlord and Tenant hereby agree to the following:

 

1. TERMS.

 

1.1 Premises. The premises demised by this Lease will consist of approximately
1,946 rentable square feet of space (the “Premises”) measured in accordance with
the ANSI/BOMA Z65.1-1996 Method of Measurement, located on the first (1st) floor
of that building located at 11710 Plaza America Drive, Reston, Fairfax County,
Virginia (the “Building”). Throughout the Lease Term, Landlord grants Tenant a
license, at no charge, to use 3.5 parking permits in the adjacent parking garage
for each 1,000 square feet of rentable area of the Premises. The land upon which
the Building is situated, which is generally depicted on the diagram attached
hereto as Exhibit “B” (the “Site Plan”) and incorporated herein by reference,
shall be referred to hereinafter as the “Land”. The Land, the Building, the
“Common Areas” (as defined below), and the adjacent parking garage are
collectively referred to herein as the “Project”. The location and dimensions of
the Premises are shown on the conceptual floor plan attached hereto as Exhibit
“A” and incorporated herein by reference. No easements, including an easement
for light or air, is incorporated in or intended to be conveyed with the
Premises.

 

1.2 Tenant’s Share. “Tenant’s Share” shall mean a fraction, the numerator of
which is the total rentable square footage of the Premises as determined in
accordance with Section 1.1 hereof, and the denominator of which is the total
rentable square footage of the Building. No adjustment shall be made for space
within the Project occupied by any building engineers or similar on-site
property management or operational personnel, provided any such space will be
located within a core area location to be determined within the reasonable
judgment of Landlord. Based upon the estimated square footage of the Building
and the Premises as set forth in Section 1.1 above (subject in both instances to
Landlord’s remeasurement thereof in accordance with the measurement standard set
forth in Section 1.1 above) Tenant’s share shall be .71%.

 

1.3 Lease Term. The term of this Lease (the “Term” or “Lease Term”) shall
commence on the “Commencement Date” (as defined in Section 1.4 below), and shall
expire five (5) “Lease Years” (as defined below) thereafter (the “Lease
Expiration Date”).

 

1.4 Commencement and Rent Commencement Dates. The “Commencement Date”, shall be
the the date upon which “Landlord’s Work” (as defined in Exhibit “C”) is
“substantially completed”, as such term is defined below. Notwithstanding the
foregoing, for purposes of this Lease, the term “Commencement Date” shall also
mean any adjusted Commencement Date which may be established pursuant to the
provisions of this Lease. Landlord and Tenant hereby agree to execute a
declaration, in the form attached hereto as Exhibit “E” (the “Declaration”) to
confirm the Commencement Date. Tenant’s failure to execute said Declaration
shall not affect the Commencement Date, or the Lease Expiration Date, as the
same may be determined by the terms of this Lease. For purposes hereof, the term
“Substantial Completion” shall mean that Landlord’s Work has been completed,
other than “punch list” items and other minor defects which will not
unreasonably interfere with Tenant’s ability to lawfully take occupancy of the
Premises or to conduct its business therein.

 

The “Rent Commencement Date” shall be the Commencement Date.

 

1



--------------------------------------------------------------------------------

1.5 Base Rent. The base rent payable by Tenant hereunder (“Base Rent”) is set
forth in this Section 1.5.1, below. The Base Rent is in addition to (and not to
be reduced by) any payment of Additional Rent (as hereinafter defined)
hereunder. Base Rent shall be payable monthly, in equal monthly installments, in
advance, on the first day of each calendar month of the Term, without prior
notice, demand, deduction or offset.

 

1.5.1 The annual Base Rent for the Premises (monthly installments of which may
be referred to herein as “Monthly Base Rent”) for the initial Lease Year of the
Term shall be Twenty-Seven and 00/100 Dollars ($27.00) per square foot of the
Premises. Thereafter, as of the first twelve (12) month anniversary of the
Commencement Date and each annual anniversary thereafter, the Base Rent shall be
increased to an amount equal to 103% of the Base Rent for the immediately
preceding Lease Year.

 

1.6 Additional Rent. Tenant’s Share (as hereinafter defined) of Increases in
Real Estate Taxes (as defined in Section 10), Increases in Operating Costs (as
defined in Section 9) and any other sum owed or reimbursable by Tenant to
Landlord under this Lease (excluding Base Rent) shall be considered additional
rent hereunder (collectively “Additional Rent”), and shall be payable without
demand, set-off or deduction. Estimates of those items of Additional Rent
described in Section 9 and Section 10 of this Lease shall be payable monthly, in
advance, on the first day of each calendar month of the Term, together with
Tenant’s monthly payment of Base Rent, without demand, set-off or deduction.

 

1.7 Notice and Payment Addresses. Any notices under this Lease shall be governed
by the terms of Section 30, below. The notice addresses of the parties are as
follows:

 

If to Landlord:

  

Tamares Real Estate Investments

    

1500 Broadway, 24th Floor

    

New York, NY 10036

    

Attention: General Counsel

and:

  

Atlantic Realty Companies

    

8150 Leesburg Pike

    

Suite 1100

    

Vienna, Virginia 22182

    

Attention: Mr. David Ross

with a copy to:

  

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

    

11921 Rockville Pike

    

Third Floor

    

Rockville, Maryland 20852

    

Attention: Douglas K. Hirsch, Esquire

If to Tenant:

  

At the Premises,

    

Attn:

 

Either party may, by ten (10) days’ prior written notice to the other, designate
a new address to which all notices hereunder shall be directed.

 

1.8 Rent Payment Address. Tenant shall send payments of Base Rent and Additional
Rent hereunder to Landlord at the following address, or to such other address of
which Landlord may advise Tenant in writing:

 

c/o ARC Management, LLC

8150 Leesburg Pike

Suite 1100

Vienna, Virginia 22182

 

1.9 Lease Year. Each twelve (12) month period within the Lease Term shall be
referred to herein as a “Lease Year.” The first Lease Year shall commence on the
Commencement Date and terminate on the last day of the twelfth full calendar
month after the Commencement Date. Each subsequent Lease Year shall commence on
the date immediately following the last day of the preceding Lease Year and
shall continue for a period of twelve (12) full calendar months, except that the
last Lease Year of the Lease Term shall terminate on the date this Lease expires
or is otherwise terminated.

 

2



--------------------------------------------------------------------------------

1.10 Deed of Lease. To the extent required under applicable law to make this
Lease legally effective, this Lease shall constitute a deed of lease.

 

2. PAYMENT OF BASE RENT & ADDITIONAL RENT.

 

Commencing as of the Rent Commencement Date, and continuing on the first
(1st) day of each month thereafter, Tenant shall pay Landlord the Additional
Rent and Base Rent due under this Lease, both without prior notice, demand,
deduction or offset, in lawful money of the United States. Base Rent and
Additional Rent shall be paid at the address noted in Section 1.8, or to such
other party or at such other place as Landlord may hereafter from time to time
designate in writing. Base Rent and Additional Rent under this Lease for any
partial month at the beginning or end of the Lease Term shall be prorated.
Except for monthly installments of estimated Additional Rent as set forth in
Sections 9 and 10 of this Lease, or as otherwise provided in this Lease, all
payments of Additional Rent shall be paid no later than fifteen (15) days after
the date Landlord notifies Tenant in writing of the amount thereof. In the event
of any dispute concerning the computation of the amount of any Additional Rent
due, Tenant shall pay the amount specified by Landlord pending the resolution of
the dispute, and, subject to Section 9.4 hereof, such payment shall be without
prejudice to Tenant’s right to continue to challenge the disputed computation.

 

3. SECURITY DEPOSIT.

 

3.1 Security Deposit. Tenant has deposited with Landlord simultaneously with the
execution of this Lease, the amount of Four Thousand Three Hundred Seventy-Eight
and 50/100 Dollars ($4,378.50) as a deposit (the “Security Deposit”) to secure
the prompt performance of Tenant’s obligations hereunder. The Security Deposit
may be commingled with Landlord’s general funds, if permitted by law. Landlord
shall have the right, but shall not be obligated, to apply all or any portion of
the Security Deposit to cure any default, in which event Tenant shall be
obligated to deposit with Landlord the amount necessary to restore the Security
Deposit to its original amount within ten (10) days after written notice from
Landlord. To the extent not forfeited or otherwise used as provided herein, and
provided the Premises are vacated in good condition, reasonable wear and tear
excepted, as described in Section 26 of this Lease, the Security Deposit shall
be returned, without interest, to Tenant within thirty (30) days after the
termination of this Lease. Landlord may deliver the Security Deposit to the
purchaser or any assignee of Landlord’s interest in the Premises or the
Building, whereupon Landlord shall be discharged from any further liability with
respect to the Security Deposit. This provision shall apply also to any and all
subsequent transferors of the Landlord’s interest in this Lease. If the Tenant
fails to take possession of the Premises as required by this Lease, the Security
Deposit shall not be deemed liquidated damages and Landlord’s use of the
Security Deposit pursuant to this Section 3 shall not preclude Landlord from
recovering from Tenant all additional damages incurred by Landlord.

 

3.2 Alternative to Cash Security Deposit.

 

3.2.1 In lieu of the Security Deposit in the amount stipulated in Section 3.1,
Tenant, at any time simultaneously with, or following the execution of this
Lease, after obtaining Landlord’s prior written consent, may deliver to Landlord
an irrevocable letter of credit payable in the Washington, D.C. metropolitan
area, running in favor of Landlord issued by a federally insured bank, in the
amount stipulated in Section 3.1. The letter of credit shall be irrevocable for
the term thereof and shall provide that it is automatically renewable for a
period ending not earlier than sixty (60) days after the expiration of the Lease
Term without any action whatsoever on the part of Landlord; provided that the
issuing bank shall have the right not to renew said letter of credit on written
notice to Landlord not less than sixty (60) days prior to the expiration of the
then current term thereof (it being understood, however, that the privilege of
the issuing bank not to renew said letter of credit shall not, in any event,
diminish the obligation of Tenant to maintain such irrevocable letter of credit
with Landlord through the date which is sixty (60) days after the expiration of
the term thereby demised).

 

3



--------------------------------------------------------------------------------

3.2.2 The form and terms of the letter of credit shall be substantially in the
form attached to this Lease as Exhibit “G”, and made a part hereof, and the bank
issuing the same shall be acceptable to Landlord in its sole discretion and
shall provide, among other things, that:

 

(1) Landlord, or its then managing agent, shall have the right to draw down an
amount up to the face amount of the letter of credit upon the presentation to
the issuing bank of Landlord’s (or Landlord’s then managing agent’s) statement
that such amount is due to Landlord under the terms and conditions of this
Lease, it being understood that if Landlord or its managing agent be a
corporation, partnership or other entity, then such statement shall be signed by
an officer (if a corporation), a general partner (if a partnership), or any
authorized party (if another entity);

 

(2) The letter of credit will be honored by the issuing bank without inquiry as
to the accuracy thereof and regardless of whether Tenant disputes the content of
such statement;

 

(3) In the event of a transfer of Landlord’s interest in the Building of which
the Premises are a part, Landlord shall have the right to transfer the letter of
credit to the transferee and thereupon the Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of said letter of credit to a new Landlord.

 

3.2.3 If, as a result of any such application of all or any part of such
security, the amount secured by the letter of credit shall be less than the
amount stipulated in Section 3.1, Tenant shall forthwith provide Landlord with
cash or additional letter(s) of credit in an amount equal to the deficiency.
Tenant further covenants that it will not assign or encumber said letter of
credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

 

3.2.4 Without limiting the generality of the foregoing, if the letter of credit
expires earlier than sixty (60) days after the expiration of the Lease Term, or
the issuing bank notifies Landlord that it shall not renew the letter of credit,
Landlord will accept a renewal thereof or substitute letter of credit (such
renewal or substitute letter of credit to be in effect not later than sixty
(60) days prior to the expiration of the expiring letter of credit), which is
irrevocable and automatically renewable as above provided until sixty (60) days
after the end of the Lease Term, upon the same terms as the expiring letter of
credit or such other terms as may be acceptable to Landlord in its sole
discretion. However, (i) if the letter of credit is not timely renewed or a
substitute letter of credit is not timely received, (ii) or if Tenant fails to
maintain the letter of credit in the amount and upon the terms set forth in this
Section 3.3, Tenant, at least sixty (60) days prior to the expiration of the
letter of credit, or immediately upon its failure to comply with each and every
term of this Section, must deposit with Landlord cash security in the amounts
stipulated in Section 3.1, failing which Landlord may present such letter of
credit to the bank, in accordance with the terms of this Section, and the entire
sum secured thereby shall be paid to Landlord, to be held and applied by
Landlord as provided in this Section.

 

3.3 Advance Deposit. Simultaneously with the execution of this Lease by Tenant,
Tenant shall deposit with Landlord the sum of Four Thousand Three Hundred
Seventy-Eight and 50/100 Dollars ($4,378.50), as a deposit of the first month’s
Rent (the “Advance Deposit”), which shall be applied by Landlord on behalf of
Tenant to the payment of the first month’s Rent when due and payable. The
Advance Deposit, prior to its being applied to the payment of Monthly Base Rent,
shall constitute security for the payment and performance by Tenant of all of
Tenant’s obligations, covenants, conditions and agreements under this Lease, but
shall not be deemed liquidated damages, but shall be applied in reduction of
Tenant’s total obligation(s) to Landlord.

 

3.4 No Separate Account. Landlord shall not be obligated to hold the Security
Deposit or Advance Deposit in a separate account from other Building or Project
funds or to pay or accrue any interest thereon for the benefit of Tenant.

 

4. USES; TENANT COVENANTS.

 

4.1 Permitted Uses. The Premises are to be used for general office use, and for
no other use or purpose whatsoever. Tenant shall not use or permit the Premises
to be used for any other purpose or purposes without the prior written consent
of Landlord, which consent may be granted or withheld in Landlord’s sole
discretion. Notwithstanding anything in this Lease to the contrary, in no event
shall Tenant use or permit any party to use any portion of the Premises for

 

4



--------------------------------------------------------------------------------

any of the following purposes: (i) training facility; (ii) classroom; (iii) data
center; (iv) call center; (v) sales order center; or (vi) conference facility.

 

4.2 Other General Use Covenants. Tenant shall not commit or allow to be
committed any waste upon the Premises, or any public or private nuisance.
Tenant, at its expense, shall comply with all laws relating to its use and
occupancy of the Premises and shall observe the Rules and Regulations attached
hereto as Exhibit “D”. No act shall be done in or about the Premises that is
unlawful, or which will increase the existing rate of insurance on the Building.
In the event of a breach of the covenant set forth in the immediately preceding
sentence regarding insurance rates, Tenant shall cease the activity giving rise
to such increase, and Tenant shall pay to Landlord any and all such increases in
premiums resulting from such breach.

 

5. ENVIRONMENTAL PROVISIONS; RECYCLING.

 

5.1 Environmental Protection. Except for reasonable amounts of customary office
supplies that are used, stored, and disposed of by Tenant in accordance with the
“Act” (as defined below), Tenant and Tenant’s employees, contractors and agents
shall not dispose of or generate, manufacture, store, treat or use any oil,
petroleum or chemical liquids or solids, liquid or gaseous products or any
hazardous waste or hazardous substance including, without limitation, asbestos
(hereinafter collectively referred to as “hazardous waste”), as those terms are
used in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, or in any other federal, state or local law governing hazardous
substances (hereinafter collectively referred to as the “Act”), as such laws may
be amended from time to time at, upon, under or within the Premises or the
Project, or into the plumbing or sewer or water system servicing the Premises or
the Project, nor shall Tenant, its employees, contractors or agents cause or
permit the discharge, spillage, uncontrolled loss, seepage or filtration of any
hazardous waste at, upon, under or within the Premises or the Project or into
the plumbing or sewer or water system servicing the same. Tenant shall comply in
all respects with the requirements of the Act and related regulations, and shall
notify Landlord immediately in the event of its discovery of any hazardous waste
at, upon, under or within the Premises or the Project, or of any notice by a
governmental authority or private party alleging that a disposal of hazardous
waste on or near the Premises may have occurred. Tenant further agrees to
provide Landlord full and complete access to any documents or information in
Tenant’s possession or control relevant to the question of the generation,
treatment, storage or disposal of hazardous waste on or near the Premises or the
Project. Tenant shall indemnify Landlord against all costs, expenses,
liabilities, losses, damages, injunctions, suits, fines, penalties, claims, and
demands, including, without limitation, remediation and clean-up costs,
reasonable attorneys’ fees, arising out of any violation of or default in the
covenants of this Section 5.1. The provisions of Section 5.1 shall survive the
expiration of the Lease Term.

 

5.2 Recycling Regulations. Tenant shall be solely responsible for compliance
with all orders, requirements and conditions now or hereafter imposed by any
ordinances, laws, orders and/or regulations (hereinafter collectively called
“regulations”) of any governmental body having jurisdiction over the Premises or
the Building regarding the collection, sorting, separation and recycling of
waste products, garbage, refuse and trash (hereinafter collectively called
“waste products”).

 

6. LATE CHARGES; INTEREST.

 

6.1 Tenant hereby acknowledges that late payment to Landlord of Base Rent or
Additional Rent will cause Landlord to incur administrative costs and loss of
income not contemplated by this Lease, the exact amount of which will be
difficult to ascertain. If any Base Rent or Additional Rent due from Tenant is
not received by Landlord or Landlord’s designated agent within five (5) days
after the date due, then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of such overdue amount. The parties hereby agree that such
late charges represent a fair and reasonable estimate of the administrative cost
that Landlord will incur by reason of Tenant’s late payment. Landlord’s
acceptance of such late charges shall not constitute a waiver of Tenant’s
Default with respect to such overdue amount or otherwise estop Landlord from
exercising any of the other rights and remedies granted hereunder.

 

6.2 In addition to the administrative late charge provided for under
Section 6.1, above, if any Base Rent or Additional Rent or any other sum due
hereunder from Tenant to Landlord is not paid as and when due under this Lease,
then the unpaid amount shall bear interest

 

5



--------------------------------------------------------------------------------

from the date originally due until the date paid at an annual rate of interest
equal to the sum of (a) the “prime rate” of interest as published in the Wall
Street Journal (or, if not published, as established by the then largest
national banking association in the United States of America) from time to time
(the “Prime Rate”) plus (b) five percent (5%) (the “Default Rate”).

 

6.3 Despite the foregoing, Landlord shall waive such interest and late charge on
the first (1st) occasion during any twelve (12) month period in which Tenant
does not timely pay Base Rent or Additional Rent, provided that Tenant pays such
installment of Base Rent or Additional Rent to Landlord within five (5) days
after the date Tenant receives notice that such amount is past due.

 

7. REPAIRS AND MAINTENANCE.

 

7.1 Landlord’s Obligations. Landlord shall maintain, repair, replace and keep in
good operating condition, the Common Areas (as defined in Section 39 below),
structural elements of the Building, all base building mechanical, electrical,
plumbing and life-safety systems, and the adjacent parking structure, the cost
of which shall be included within Operating Costs.

 

7.2 Tenant’s Obligations. Subject to Landlord’s obligations as set forth in
Section 7.1 above and its right of access pursuant to Section 18, Tenant shall
be exclusively responsible for the maintenance and repair of the Premises.
Tenant shall promptly report in writing to Landlord any defective condition in
the Premises known to Tenant which Landlord is required to repair, and failure
to so report such defects shall excuse any delay by Landlord in commencing and
completing such repair to the extent the same would otherwise be Landlord’s
responsibility under this Lease (and, to the extent any delay in reporting such
defects results in the otherwise avoidable need to perform a capital repair or
replacement). Landlord’s obligation to make repairs shall be limited to the
express obligations stated herein. The costs of repairs or replacements arising
as a result of the negligence or misconduct of Tenant, its agents, employees,
contractors, invitees, assigns or subtenants shall be reimbursed by Tenant to
Landlord as Additional Rent.

 

8. UTILITIES AND SERVICES.

 

8.1 Services. Landlord shall furnish Tenant with the following services and
facilities: (i) hot and cold running water in any public lavatory facilities
located within the Common Areas; (ii) public lavatory facilities and supplies
within the Common Areas (but not within the Premises); (iii) cleaning and
janitorial services consistent with Landlord’s cleaning specifications for the
Building as established from time to time Monday through Friday, excluding
holidays; (iv) heating and/or air conditioning during business hours, excluding
Sundays and holidays; and (v) access to the Building and adjacent parking
structure and parking areas 24 hours a day, 365 days a year, including holidays;
the cost of all of which shall be deemed an Operating Cost hereunder unless
otherwise provided above. For purposes hereof, “holidays” shall be defined as
all Federal and union holidays, and shall include, without limitation: New
Year’s Day, Presidents’ Day, Memorial Day, July 4th, Labor Day, Thanksgiving,
and Christmas, and “business hours” shall be 7:00 a.m. to 6:00 p.m. Monday
through Friday, excluding holidays, and 9:00 a.m. to 2:00p.m. on Saturdays,
excluding holidays (provided that Tenant shall have access to the Premises 24
hours per day, 7 days per week). Tenant shall be responsible for any and all
security required for the Premises and Tenant’s business to be conducted
therein. Subject to all applicable governmental laws, codes, orders, rules, and
regulations, and subject to Landlord’s prior written approval, Tenant shall be
permitted to maintain a security system for the Premises.

 

8.2 Additional Services. If Tenant requires services on weekends or holidays,
Landlord shall make reasonable efforts to provide such additional service after
reasonable prior written request therefor from Tenant, and Tenant shall
reimburse Landlord for such additional service, as Additional Rent, within ten
(10) days of request therefore, at the then prevailing rate established by
Landlord.

 

8.3 Excess Utility Consumption. No tenant will install or operate in the space
demised to such tenant any electrically operated equipment or other machinery,
other than a reasonable number of electric typewriters, adding machines, radios,
televisions, tape recorders, dictaphones, bookkeeping machines, copying
machines, clocks, word processors, personal computers, and securities systems,
without first obtaining the prior written consent of Landlord, who may condition
such consent upon payment by Tenant of additional rent as compensation for

 

6



--------------------------------------------------------------------------------

additional consumption of utilities as determined at the discretion of Landlord
and for the cost of separate metering or additional wiring as may be occasioned
by the operation of said equipment or machinery. Landlord reserves the right to
separately meter any utility consumption in the Premises.

 

8.4 Additional Provisions. In no event shall Landlord be liable to Tenant for
(a) any damage to the Premises, or (b) any loss, damage or injury to any
property therein or thereon, or (c) any claims for the interruption of or loss
to Tenant’s business or for any damages or consequential losses, or (d) any
interruption in any utility or other services to the Premises. If any public
utility or governmental body shall require Landlord or Tenant to restrict the
consumption of any utility or reduce any service to the Premises or the
Building, Landlord and Tenant shall comply with such requirements, without any
abatement or reduction of the Base Rent, Additional Rent or other sums payable
by Tenant hereunder.

 

9. OPERATING COSTS.

 

9.1 Defined. Commencing with the first annual anniversary of the Commencement
Date and continuing thereafter during each calendar year or portion thereof
during the Term, Tenant shall pay as Additional Rent to Landlord, without
diminution, set-off or deduction, Tenant’s Share of “Increases in Operating
Costs” for each calendar year. For purposes hereof, Tenant’s Share of Increases
in Operating Costs shall mean Tenant’s Share of the amount by which all
Operating Costs for the year in question exceed Operating Costs incurred in
calendar year 2005 (calendar year 2005 being herein referred to as the “Base
Year”).

 

9.2 Estimated Payments. Commencing as of the first day of the thirteenth month
after the Commencement Date, Tenant shall make monthly installment payments
toward Tenant’s Share of Increases in Operating Costs on an estimated basis,
based on Landlord’s reasonable estimate of Operating Costs for such calendar
year. Tenant shall pay Landlord, as Additional Rent, commencing on the first day
of the Term and on the first day of each month thereafter throughout the Term
(and any extension thereof), one-twelfth (1/12th) of Landlord’s estimate of
Tenant’s Share of Increases in Operating Costs for the then-current calendar
year. If at any time or times during such calendar year it appears to Landlord
that Tenant’s Share of Increases in Operating Costs for such calendar year will
vary from Landlord’s estimate, Landlord may, by written notice to Tenant,
reasonably revise its estimate for such calendar year and Tenant’s estimated
payments hereunder for such calendar year shall thereupon be based on such
revised estimate.

 

9.3 Annual Reconciliation. Landlord shall provide to Tenant within a reasonable
time after the end of each calendar year (Landlord agreeing to endeavor so to do
within 120 days after the end of the applicable year, provided that such shall
not be a condition of Tenant’s obligations arising as a result thereof or based
thereon), a statement (the “Expense Statement”), calculated in accordance with
Section 9.1, above, setting forth the total actual Operating Costs for such
calendar year and Tenant’s Share of Increases in Operating Costs. Landlord shall
respond to any inquiries and requests for invoices or other information with
respect to Operating Costs within thirty (30) days of any written request
therefore by Tenant. Within thirty (30) days after the delivery of such Expense
Statement, Tenant shall pay to Landlord the amount of any shortfall in the
amount of estimated payments made to Landlord pursuant to Section 9.2 on account
of Tenant’s Share of Increases in Operating Costs for such calendar year, and
the actual amount shown as Tenant’s Share of Increases in Operating Costs for
such calendar year. In the event the Expense Statement reflects an overpayment
of Tenant’s Share of Increases in Operating Costs for such year, such
overpayment shall be credited against the next due Base Rent hereunder, except
if Tenant’s Lease is no longer in effect then Landlord shall refund such amount
to Tenant within thirty (30) days.

 

9.4 Operating Costs. The term “Operating Costs” shall mean all expenses incurred
by Landlord in connection with the operation, management, maintenance and repair
of the Project. Operating Costs include, but are not limited to, the following
items: (a) the cost of the personal property used in conjunction with the
operation, management, maintenance and repair of the Project; (b) costs to
repair and maintain the Project; (c) all expenses paid or incurred by Landlord
for water, gas, electric, sewer and oil services for the Project; (d) the costs
and expenses incurred in connection with the provision of the services set forth
in Section 8, above and any other services provided by Landlord to the Project
from time to time; (e) building supplies and materials used in connection with
repairs to the Project; (f) cleaning and janitorial services in or

 

7



--------------------------------------------------------------------------------

about the Premises and the Project; (g) window glass replacement, repair and
cleaning; (h) repair, replacement and maintenance of the grounds, including
costs of landscaping, lighting, Project and Building signage, gardening and
planting, including service or management contracts with independent
contractors, including but not limited to security and energy management
services and costs; (i) operational costs to achieve compliance with any
governmental laws, rules, orders or regulations, and excluding capital expenses
associated therewith except to the extent specifically set forth below;
(j) utility taxes; (k) compensation (including employment taxes, fringe
benefits, salaries, wages, medical, surgical, and general welfare benefits
(including health, accident and group life insurance), pension payments, payroll
taxes for all personnel employed by Landlord or its management company who
perform duties in connection with the operation, management, maintenance and
repair of the Project (allocated among all properties served by such employees
as determined by Landlord in its reasonable discretion, if such employees are
utilized by more than one property) plus the salary and benefits of the property
manager specifically assigned to the Project; (l) any (i) capital expenditures
incurred to reduce Operating Costs, (ii) capital expenditures incurred to comply
with any governmental law, order, regulation or other requirement which is
enacted or becomes effective after the Commencement Date, and (iii) capital
expenditures made for the replacement of items (the repair of which would be
includable within Operating Costs) in lieu of repairs thereto, provided
(A) replacement of the item in lieu of repair is either less costly on an annual
basis than repair of the item in question, or is necessary given the
non-functioning condition of the item in question, as determined by Landlord in
good faith, (B) this provision shall not apply to general renovations, as
opposed to needed repairs, of the Building or any elements therein, and (C) such
expenditure shall be recoverable only over the useful life of the item in
question by amortizing such expenditure over such useful life (in accordance
with applicable federal income tax guidelines) at an annual interest rate equal
to the Prime Rate at the time of such expenditure, and only the sum of all
amortization payments payable during the year in question shall be includable in
Operating Costs in each year during such recovery period; (m) cost of premiums
for casualty and liability insurance policies required to be maintained by
Landlord hereunder and any other insurance carried by Landlord with respect to
the Project; (n) license, permit and inspection fees; (o) management fees;
(p) consulting fees in connection with the provision of common area maintenance
services; (q) personal property and BPOL taxes; (r) trash removal, including all
costs incurred in connection with waste product recycling; (s) snow and ice
removal or prevention; (t) maintenance, repair and striping of all parking areas
used by tenants of the Building, and any other cost or assessment payable in
connection with the maintaining of such parking areas; (u) uniforms and dry
cleaning; (v) telephone, cellular phone, paging, telegraph, postage, stationery
supplies and other materials and expenses required for the routine operation of
the Building; (w) association and other assessments for maintenance of offsite
improvements serving or benefiting the Project; (x) costs and expenses relating
to compliance with any ongoing existing proffer obligations applicable to the
Project; (y) the cost of acquisition, repair, maintenance and replacement of
seasonal Building decoration; (z) the cost of operating, maintaining, repairing
and replacing conduits and other electrical fixtures, fire protection, alarm and
sprinkler systems, Building and Project plumbing and storm and sanitary sewer
systems, (aa) other association assessments for common area services provided to
owners in the Plaza America complex, (bb) costs and fees charged and/or assessed
in connection with any business improvement district that is applicable to the
Project; and (cc) costs and fees charged and/or assessed in connection with any
transportation district fee or assessment that is applicable to the Project.
Notwithstanding anything in this Lease to the contrary, the preceding list is
for definitional purposes only and shall not impose any obligation upon Landlord
to incur such expenses or provide such services.

 

9.5 Further Adjustment. Operating Costs for each calendar year shall be adjusted
to include all costs, expenses and disbursements which vary by occupancy or not
otherwise provided to all tenants that Landlord reasonably determines would have
been incurred if Landlord had provided all utilities and services within the
definition of Operating Costs to tenants and occupants in the Building had the
Building been ninety-five percent (95%) occupied throughout such year. Such
costs shall include costs which would have been incurred as ordinary maintenance
and repair but which were covered as a part of any warranty in place for the
benefit of Landlord or the Building.

 

9.6 Complex Operating Costs. The Building is a part of a larger project or
development which contains other office buildings, a retail development and land
(collectively, the “Development”), and as such, Landlord shall have the right
(but not the obligation) to

 

8



--------------------------------------------------------------------------------

allocate to the Building an appropriate portion of those Operating Costs which
are incurred with respect to two or more buildings (or the land upon which such
buildings are located) of the Complex.

 

9.7 Exclusions. “Operating Costs” shall not include any of the following, except
to the extent that such costs or expenses are specifically included in
“Operating Costs” as described in Section 9.4 above: capital expenditures and
depreciation of the Building; painting and decorating of tenant space; interest
and amortization of mortgages; ground rent; compensation paid to officers or
executives of Landlord; taxes as measured by the net income of Landlord from the
operation of the Building; insurance reimbursements of Operating Costs to
Landlord; Real Estate Taxes; brokerage commissions, costs of repairs,
restoration, replacements or other work occasioned by fire or other insured
casualty (whether such destruction be total or partial), provided the amount of
any insurance deductible shall be included in Operating Costs; the cost of
repairs, etc., occasioned by the exercise by governmental authorities of the
right of eminent domain, whether such taking be total or partial, to the extent
of any condemnation awards; costs occasioned by intentional tort of Landlord, or
any subsidiary or affiliate of Landlord, or any employee or agent of same;
leasing commissions, attorneys’ fees (except for those reasonable attorneys’
fees directly related to Operating Costs or Real Estate Taxes); expenses
incurred in connection with negotiations for leases with tenants, other
occupants, or prospective tenants or other occupants of the Building, or similar
costs directly incurred in connection with disputes with tenants, other
occupants, or prospective tenants, or similar costs and expenses incurred in
connection with negotiations or disputes with management agents, purchasers or
mortgagees of the Building; allowances, concessions and other costs and expenses
incurred in completing, fixturing, furnishing, renovating or otherwise
improving, decorating or redecorating tenant space (including Tenant), or
vacant, leasable space in the Building; costs or expenses relating to another
tenant’s or occupant’s space which were incurred in rendering any service or
benefit to such tenant that was not available to Tenant; payments of principal
and interest or other finance charges made on any debt and rental payments made
under any ground or underlying lease or leases; costs directly incurred in
connection with the sale, financing, refinancing, mortgaging, selling or change
of ownership of the Building, including attorneys’ and accountants’ fees,
closing costs, title insurance premiums, transfer taxes and interest charges;
costs, fines, interest, penalties, legal fees or costs of litigation incurred
due to the late payments of taxes, utility bills and other costs incurred by
Landlord’s failure to make such payments when due; costs incurred by Landlord
for trustees fees, partnership organizational expenses and accounting fees
(except accounting fees relating solely to the ownership and operation of the
Building); Landlord’s general corporate overhead and general and administrative
expenses; any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord; rentals and other related expenses
incurred in leasing air conditioning systems, elevators or other equipment
ordinarily considered to be of a capital nature (except for equipment not
affixed to the Building which is used in providing janitorial, Building
management, or similar services); Landlord’s income and franchise taxes; special
assessments and other business taxes except those business taxes which relate
solely to the operation of the Building; all amounts which would otherwise be
included in Operating Costs which are paid to any affiliate or subsidiaries of
Landlord, or any representative, employee or agent of same, to the extent the
costs of such services exceed fair market value; costs or expenses of utilities
directly metered to tenants of the Building and payable separately by such
tenants; costs incurred (less costs of recovery) for any items to the extent
covered by a manufacturer’s materialman’s, vendor’s or contractor’s warranty
which are paid by such manufacturer, materialman, vendor or contractor; electric
power costs for which any tenant directly contracts with the local public
service company; services provided and costs incurred in connection with the
operation of retail or the ancillary operations owned, operated or subsidized by
Landlord; rental for any space in the Building set aside for conference
facilities, storage facilities or exercise facilities; wages and salaries for
employees at the Building above the level of building manager; and marketing
expenses. Despite the foregoing, in the event that any employee is assigned
part-time to the Building, such employee’s salaries and wages shall be
reasonably allocated based upon time spent in connection with the Building (it
being understood and agreed that in no event shall Landlord allocate more than
one hundred percent (100%) of the compensation and benefits for any single
employee among the properties serviced by such employee).

 

10. REAL ESTATE TAXES.

 

10.1 Defined. Commencing with the first day of the second Lease Year and
continuing during each calendar year or portion thereof during the Term, Tenant
shall pay as Additional

 

9



--------------------------------------------------------------------------------

Rent to Landlord, without diminution, set-off or deduction, Tenant’s Share of
Increases in “Real Estate Taxes” (as defined in Section 10.3, below) paid in
such calendar year. For purposes hereof, Tenant’s Share of Increases in Real
Estate Taxes shall mean Tenant’s Share of the amount by which all Real Estate
Taxes for the year in question exceed Real Estate Taxes for the Base Year.

 

10.2 Estimated Payment. Tenant shall make monthly installment payments toward
Tenant’s Share of Increases in Real Estate Taxes on an estimated basis, based on
Landlord’s reasonable estimate of Real Estate Taxes for such calendar year.
Tenant shall pay Landlord, as Additional Rent, commencing on the first day of
the second Lease Year and on the first day of each month thereafter throughout
the Term (and any extension thereof), one-twelfth (1/12th) of Landlord’s
estimate of Tenant’s Share of Increases in Real Estate Taxes for the
then-current calendar year. If at any time or times during such calendar year it
appears to Landlord that Tenant’s Share of Increases in Real Estate Taxes for
such calendar year will vary from Landlord’s estimate, Landlord may, by written
notice to Tenant, once during any calendar year, reasonably revise its estimate
for such calendar year and Tenant’s estimated payments hereunder for such
calendar year shall thereupon be based on such revised estimate.

 

10.3 Real Estate Taxes. For purposes of this Lease, “Real Estate Taxes” shall
mean all taxes and assessments, general or special, ordinary or extraordinary,
foreseen or unforeseen, assessed, levied or imposed upon the Building or the
Land, or assessed, levied or imposed upon the fixtures, machinery, equipment or
systems in, upon or used in connection with the operation of the Building or the
Land under the current or any future taxation or assessment system or
modification of, supplement to, or substitute for such system. Real Estate Taxes
shall include all reasonable expenses (including, but not limited to, reasonable
attorneys’ fees, disbursements and actual costs) incurred by Landlord in
obtaining or attempting to obtain a reduction of such taxes, rates or
assessments, including any legal fees and costs incurred in connection with
contesting or appealing the amounts or the imposition of any Real Estate Taxes.
In the event Real Estate Taxes (including special assessments) may be paid in
installments, they may be paid in installments or in lump sum, at Landlord’s
election (and in such event Real Estate Taxes shall include such installments
and interest paid on the unpaid balance of the assessment, or the entirety
thereof, as applicable).

 

10.4 Annual Reconciliation. Landlord shall provide to Tenant within a reasonable
time after the end of each calendar year (Landlord agreeing to endeavor so to do
within 120 days after the end of the applicable year, provided that such shall
not be a condition of Tenant’s obligations arising as a result thereof or based
thereon), with Landlord’s calculation of Tenant’s Share thereof (the “Tax
Statement”). Within thirty (30) days after the delivery of the Tax Statement,
Tenant shall pay to Landlord the amount of any shortfall in the amount of
estimated payments made to Landlord pursuant to Section 10.2 on account of
Tenant’s Share of Increases in Real Estate Taxes for such calendar year, and the
actual amount shown as Tenant’s Share of Increases in Real Estate Taxes for such
calendar year. In the event the Tax Statement reflects an overpayment of
Tenant’s Share of Increases in Real Estate Taxes for such year, such overpayment
shall be credited against the next due Base Rent hereunder, except if Tenant’s
Lease is no longer in effect then Landlord shall refund such amount to Tenant
within thirty (30) days.

 

11. ADDITIONAL PROVISIONS; OPERATING COSTS AND REAL ESTATE TAXES.

 

11.1 Partial Year; End of Term. To the extent that a more accurate method of
allocating same cannot be implemented by Landlord, Tenant’s Share of Increases
in Operating Costs and Real Estate Taxes for any partial calendar year shall be
determined by multiplying the amount of Tenant’s Share thereof for the full
calendar year by a fraction, the numerator of which is the number of days during
such partial year falling within the Term and the denominator of which is 365.
If this Lease terminates on a day other than the last day of a calendar year,
the amount of any adjustment to Tenant’s Share of Increases in Real Estate Taxes
with respect to the year in which such termination occurs shall be prorated on
the basis which the number of days from January 1 of such year to and including
such termination date bears to 365; and any amount payable by Landlord to Tenant
or Tenant to Landlord with respect to such adjustment shall be payable within
thirty (30) days after delivery by Landlord to Tenant of the applicable Expense
Statement and Tax Statement with respect to such year.

 

10



--------------------------------------------------------------------------------

11.2 Other Taxes. In addition to Tenant’s Share of Increases in Operating Costs
and Real Estate Taxes, Tenant shall pay, prior to delinquency, all personal
property taxes payable with respect to all property of Tenant located in the
Premises or the Building, and shall provide promptly, upon request of Landlord,
written proof of such payment.

 

11.3 Contesting Real Estate Taxes. Landlord will have the right to employ a tax
consulting firm to attempt to assure a fair tax burden on the Project. The cost
of such service shall be included in the Real Estate Taxes hereunder in the year
same were incurred or paid, at Landlord’s election. Additionally, during any
such period, Landlord shall have the option, in its reasonable judgment, to
contest any tax assessment, valuation or levy against the Project, and to retain
legal counsel and expert witnesses to assist in such contest and otherwise to
incur expenses in such contest, and any reasonable fees, expenses and costs
incurred by Landlord in contesting any assessments, levies or tax rate
applicable to the Project, whether or not such contest is successful, shall be
included in Real Estate Taxes as set forth above.

 

12. TENANT’S INSURANCE.

 

12.1 Coverage Requirements. Tenant shall during the Term of this Lease, procure
at its expense and keep in force the following insurance:

 

Commercial general liability insurance naming Landlord and Landlord’s managing
agent as additional insureds against any and all claims for bodily injury and
property damage occurring in or about the Premises or any appurtenances thereto
covering the operation of Tenant and any subtenants, licensees and
concessionaires of Tenant. Such insurance shall be written on an “Occurrence
Form” and shall include, without limitation, blanket contractual liability
recognizing provisions of this Lease, broad form property damage, coverage for
independent contractors, personal injury liability and coverage for hired auto
and non-ownership auto liability. Such insurance shall be primary and not
contributing to any insurance available to Landlord and Landlord’s insurance
shall be in excess thereto. Such insurance shall have a limit of not less than
One Million Dollars ($1,000,000.00) per occurrence with a Two Million Dollars
($2,000,000.00) general aggregate with an excess (umbrella) liability insurance
in the amount of Two Million Dollars ($2,000,000.00) per occurrence and Two
Million Dollars ($2,000,000.00) annually in the aggregate; provided, however
that no such limits shall be deemed limitation of the liability of Tenant
hereunder. If Tenant has other locations that it owns or leases, the policy
shall include an aggregate limit per location endorsement. Such liability
insurance shall be primary and not contributing to any insurance available to
Landlord and Landlord’s insurance shall be in excess thereto. In no event shall
the limits of such insurance be considered as limiting the liability of Tenant
under this Lease;

 

Personal property insurance insuring all equipment, trade fixtures, inventory,
fixtures and personal property located within the Premises (excluding leasehold
improvements, which shall be insured by and remain the property of Landlord, but
specifically including plate glass insurance covering breakage of any glass
frontage installed by or on behalf of Tenant within or as a part of the Premises
or otherwise as a part of the Building but adjoining the Premises). Such
insurance shall be written on a replacement cost basis in an amount equal to one
hundred percent (100%) of the full replacement value of the aggregate of the
foregoing;

 

Workers’ compensation and occupational disease insurance, employee benefit
insurance and any other insurance in the statutory amounts required by the laws
of the State where the operations are to be performed with broad-form all-states
endorsement;

 

Employer’s liability insurance with a limit of One Million Dollars
($1,000,000.00) for each accident;

 

Such additional insurance as any mortgagee of the Building may require.

 

12.2 Rating; Certificates; Cancellation. The policies required to be maintained
by Tenant shall be with companies rated “A” “XII” or better in the most current
issue of Best’s Insurance Reports. Insurers shall be licensed to do business in
the Commonwealth of Virginia and domiciled in the USA. Any deductible amounts
under any insurance policies required

 

11



--------------------------------------------------------------------------------

hereunder shall be commercially reasonable. Certificates of insurance and
certified copies of the policies shall be delivered to Landlord prior to the
Commencement Date and annually thereafter at least thirty (30) days prior to the
expiration date of the old policy. Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hereof
in a blanket policy, provided such blanket policy expressly affords coverage to
the Premises and to Landlord as required by this Lease. Each policy of insurance
shall provide notification to Landlord and any mortgagee(s) of Landlord at least
thirty (30) days prior to any cancellation or modification to reduce the
insurance coverage.

 

12.3 Other. In the event Tenant does not purchase the insurance required by this
Lease or keep the same in full force and effect, and the same is not corrected
within five (5) days following written notice thereof from Landlord to Tenant,
then Landlord may, but shall not be obligated to, purchase the necessary
insurance and pay the premium therefore. Tenant shall repay to Landlord, as
Additional Rent, any and all reasonable expenses (including attorneys’ fees) and
damages which Landlord may sustain by reason of the failure of Tenant to obtain
and maintain insurance. All insurance required of Tenant under this Lease shall:
(i) be written as primary policy coverage and non-contributing with respect to
any coverage which Landlord may carry (it being understood and agreed that any
insurance that Landlord may carry shall be excess insurance); (ii) name
Landlord, Landlord’s managing agent, and any mortgagee of the Building as
additional insureds, as their respective interests may appear (except with
respect to workers’ compensation insurance), and (iii) contain an endorsement
for cross liability and severability of interests.

 

13. WAIVER OF SUBROGATION.

 

Landlord and Tenant mutually covenant and agree that each party, in connection
with any all-risk property insurance policies required to be furnished in
accordance with the terms and conditions of this Lease, or in connection with
any all-risk property insurance policies which they obtain insuring such
insurable interest as Landlord or Tenant may have in its own properties, whether
personal or real, shall expressly waive any right of subrogation on the part of
the insurer against Landlord (and any mortgagee requested by Landlord) or Tenant
as the same may be applicable, which right to the extent not prohibited or
violative of any such policy is hereby expressly waived, and Landlord and Tenant
each mutually waive all right of recovery against each other, their agents, or
employees for any loss, damage or injury of any nature whatsoever to property
for which either party is required by this Lease to carry insurance.

 

14. DAMAGE OR DESTRUCTION.

 

14.1 Damage Repair. If the Premises shall be destroyed or rendered untenantable,
either wholly or in part, by fire or other casualty and Landlord fails or
declines to exercise any termination right pursuant to this Section 14, Landlord
shall, after adjusting the insurance claim and obtaining governmental approvals
for reconstruction, commence and prosecute to completion the restoration of the
Premises to their condition immediately prior to such casualty, subject to
Section 14.4 below, and subject to Force Majeure (as defined below), and delay
caused by Tenant. Pending substantial completion of such restoration, the Base
Rent and all Additional Rent otherwise to come due hereunder during such period
shall be abated in the same proportion as the untenantable portion of the
Premises bears to the whole thereof.

 

14.2 Termination for Material or Uninsured Damages. If (i) the Building shall be
materially destroyed or damaged to the extent that the restoration of such, in
Landlord’s judgment, is not economical or feasible, (ii) the Building shall be
materially destroyed or damaged by any casualty other than a casualty covered by
the insurance policies required to be maintained by Landlord hereunder,
notwithstanding that the Premises may be unaffected directly by such destruction
or damage, (iii) Landlord’s mortgagee (if any) requires that the proceeds of
insurance be applied to reduce any amounts outstanding under such mortgage, or
(iv) Landlord is unable to obtain all necessary governmental approvals to
restore such damage, then in any such event, Landlord may, at its election,
terminate this Lease by notice in writing to Tenant within thirty (30) days
after such destruction or damage. Such notice shall be effective thirty
(30) days after receipt thereof by Tenant.

 

14.3 Business Interruption. Other than rental abatement as and to the extent
provided in Section 14.1, no damages, compensation or claim shall be payable by
Landlord for

 

12



--------------------------------------------------------------------------------

inconvenience or loss of business arising from interruption of business, repair
or restoration of the Building or the Premises.

 

14.4 Repairs. Landlord’s repair obligations, if any, shall be limited to
restoration of improvements which are covered by the insurance policies required
to be maintained by Landlord hereunder. Tenant acknowledges that any such
repairs or restorations shall be subject to applicable laws and governmental
requirements, the requirements of Landlord’s mortgagee (if any), and to delay in
the process of adjusting any insurance claim associated therewith; and neither
delays resulting from any of the foregoing nor modifications to the Building or
to the interior of the Premises occurring by virtue of the application of such
requirements shall constitute a breach of this Lease by Landlord as long as
Landlord uses reasonable efforts to commence and complete such repairs and
restorations in a timely fashion consistent with the pre-existing condition of
the applicable improvements.

 

14.5 End of Term Casualty. Anything herein to the contrary notwithstanding, if
the Premises are destroyed or damaged during the last eighteen (18) months of
the Lease Term, then Landlord shall have the right to terminate this Lease upon
thirty (30) days prior written notice to Tenant, which termination shall be
effective on the thirtieth (30th) day after Tenant’s receipt of such notice.
Such notice must be delivered within thirty (30) days after such casualty, or
shall be deemed waived.

 

14.6 Relocation to Interim Space. If all or part of the Premises is damaged or
destroyed by fire or other casualty and neither party elects to exercise its
termination right hereunder, then Landlord shall have the option (but not the
obligation), to be exercised by delivering written notice to Tenant within
thirty (30) days after the date of such casualty, to relocate Tenant to
available space in the Plaza America Complex which is comparable to the Premises
(the “Interim Space”) for the period during which the Premises are repaired or
restored, provided that (i) Landlord shall pay the reasonable and actual costs
to move Tenant’s moveable fixtures, furniture and equipment into the Interim
Space, and out of the Interim Space when the Premises is repaired, (ii) the
square footage of the Interim Space shall not be less than ninety percent
(90%) of the square footage of the Premises unless Tenant agrees otherwise,
(iii) the Interim Space shall be reasonably suitable for the conduct and
operation of Tenant’s business, and (iv) upon occupancy of the Interim Space,
Tenant shall pay Landlord Base Rent and additional rent for the Interim Space as
set forth in this Lease, which shall be adjusted to reflect the square footage
of the Interim Space; however, in no event shall the Base Rent and additional
rent for the Interim Space exceed the Base Rent and additional rent for the
Premises. If Landlord exercises the foregoing option, Tenant shall relocate from
the Premises to the Interim Space within thirty (30) days after receipt of
Landlord’s notice; and Tenant shall relocate from the Interim Space to the
reconstructed Premises within thirty (30) days after Landlord notifies Tenant
that the repair of the Premises has been substantially completed.

 

15. MACHINERY AND EQUIPMENT; ALTERATIONS AND ADDITIONS; REMOVAL OF FIXTURES.

 

15.1 Tenant shall not place a load upon the floor of the Premises which exceeds
the maximum live load which Landlord (or Landlord’s architect or engineer)
reasonably determines is appropriate for the Building. Tenant will not install
or operate in the Premises any electrical or other equipment requiring any
changes, replacements or additions to any base building system, without
Landlord’s prior written consent (and if such consent is granted Tenant shall be
responsible for the costs of such changes, replacements or additions).

 

15.2 Tenant shall not make or allow to be made any alterations, additions or
improvements to or on the Premises which affect any structural or building
system components of the Premises or which, under applicable codes, rules and/or
regulations require any building electrical, plumbing or other permit, without
Landlord’s prior written consent. Any such alterations, additions or
improvements, including, but not limited to, wall covering, paneling and
built-in cabinet work, shall be made at Tenant’s sole expense (and, with respect
to structural, mechanical, electrical or plumbing alterations, according to
plans and specifications approved in writing by Landlord), in compliance with
all applicable laws, by a licensed contractor, and in a good and workmanlike
manner conforming in quality and design with the Premises existing as of the
Commencement Date, shall not diminish the value of the Building or the Premises
and shall at once become a part of the realty and shall be surrendered with the
Premises (except as provided in Section 15.3, below). Tenant shall pay Landlord
a construction supervision fee for

 

13



--------------------------------------------------------------------------------

all alterations undertaken by or on behalf of Tenant in the amount of three
percent (3%) of hard costs.

 

15.3 All alterations, improvements and additions (collectively, the
“Alterations”), including without limitation wall-to-wall carpet, blinds,
draperies and drapery accessories, to or within the Premises (whether made with
or without Landlord’s consent), shall remain upon the Premises and be
surrendered with the Premises at the expiration of the Term without disturbance,
molestation or injury, unless otherwise specified by Landlord. Should Landlord
elect that any Alterations made by Tenant upon the Premises be removed upon the
expiration of the Term, Tenant agrees that Landlord shall have the right, at
Tenant’s sole cost and expense, to cause same to be removed and Tenant agrees to
reimburse Landlord for the cost of (i) such removal, (ii) repairing any damage
resulting therefrom or from the installation or use of such Alterations, and
(iii) restoring the Premises to its condition at the commencement of the Term as
initially improved by Landlord, ordinary wear and tear excepted. Despite the
foregoing, in the event that Tenant desires to know whether Landlord will
require Tenant to remove any Alterations from the Premises at the expiration of
the Lease Term, then, at the time Tenant delivers a written request to Landlord
which requests Landlord’s approval of such Alterations, Tenant shall have the
right to deliver to Landlord a notice which specifically requests that Landlord
advise Tenant whether Landlord will require Tenant to remove such proposed
Alterations at the expiration of the Lease Term. In the event that Landlord
receives such a written request, and in the event that Landlord is willing to
grant its consent to such Alterations, Landlord shall advise Tenant, in writing,
at the time the Alterations are approved, whether or not Tenant will be required
to remove the same at the expiration of the Lease Term.

 

15.4 All items of Tenant’s personal property that are not removed from the
Premises or the Building by Tenant at the termination of this Lease shall be
deemed abandoned and become the exclusive property of Landlord upon the
expiration of the Lease Term. If the Premises are not surrendered as and when
aforesaid, Tenant shall indemnify Landlord against all claims, losses, costs,
expenses (including reasonable attorneys’ fees) and liabilities resulting from
the delay by Tenant in so surrendering the same, including without limitation
any claims made by any succeeding occupant founded on such delay. Tenant’s
obligations under these Sections 15.2, 15.3 and 15.4 shall survive the
expiration or termination of this Lease.

 

16. ACCEPTANCE OF PREMISES.

 

Landlord shall cause the work described on Exhibit “C” which is attached to and
made a part hereof (the “Landlord’s Work”) to be performed to the Premises.
Landlord shall tender, and Tenant shall accept possession of, the Premises upon
substantial completion of Landlord’s Work.

 

17. INTENTIONALLY DELETED.

 

18. ACCESS.

 

18.1 Tenant shall permit Landlord and its agents to enter the Premises at all
reasonable times, upon reasonable advance notice except for emergencies (in
which event no notice shall be required) to inspect the same; to show the
Premises to prospective tenants, or interested parties such as prospective
lenders and purchasers; to exercise its rights under Section 48; to repair,
alter or improve the Premises or the Building, to post notices of
non-responsibility and similar notices and “For Sale” signs and to place “For
Lease” signs upon or adjacent to the Building or the Premises. Tenant shall
permit Landlord and its agents to enter the Premises at any time in the event of
an emergency. When necessary, Landlord may temporarily close entrances, doors,
corridors, elevators or other facilities without liability to Tenant by reason
of such closure. In exercising the foregoing rights, Landlord shall use
reasonable efforts to minimize any disruption to Tenant’s business.

 

18.2 Landlord shall be excused from such of its obligations under this Lease as
are directly and materially impacted by the inability of Landlord to access the
Premises or any applicable part thereof due to Tenant, if and to the extent the
performance of such obligations was in fact hindered, frustrated, or rendered
impossible or impracticable due to the effect of such restrictions on access.

 

14



--------------------------------------------------------------------------------

19. PARKING.

 

Tenant shall have the right (together with Landlord and its agents, employees
and contractors, and together with the rights of other tenants in the Building
and the Project) to use, from the parking areas available to the Project in the
parking structure and surface parking on the Project and Common Areas, three and
one-half parking permits for each one thousand (1,000) rentable square feet of
the Premises. Such parking right shall be non-exclusive, and on an unreserved
basis, and Tenant agrees not to overburden the Building’s parking facilities.

 

20. INDEMNIFICATION.

 

20.1 Subject to the provisions of Section 13 hereof and other provisions of this
Lease, Tenant shall indemnify and hold harmless Landlord, its agents, employees,
officers, directors, partners and shareholders from and against any and all
third party claims, liabilities, judgments, demands, causes of action, claims,
losses, damages, costs and expenses, including reasonable attorneys’ fees and
costs, arising out of such third party claims, to the extent arising out of
(i) the use and occupancy of the Premises by Tenant, its officers, contractors,
licensees, agents, servants, employees, guests, invitees, visitors, assignees or
subtenants; (ii) the negligence or willful misconduct of Tenant, its officers,
contractors, licensees, agents, servants, employees, guests, invitees, visitors,
assignees or subtenants, in or about the Project; and/or (iii) any breach or
Default by Tenant under this Lease.

 

20.2 The indemnifications set forth in this Section 20 shall survive termination
of this Lease.

 

21. ASSIGNMENT AND SUBLETTING.

 

21.1 Consent. Tenant will not sublet the Premises or any part thereof or
transfer possession or occupancy thereof to any person, firm or corporation, or
transfer or assign this Lease, without the prior written consent of Landlord,
which consent shall be granted or withheld by Landlord in the exercise of its
sole and absolute discretion. Notwithstanding the foregoing, Landlord’s consent
to a proposed assignment of this Lease or proposed subletting of the entire
Premises shall not be unreasonably withheld, provided, however, that it shall
not be unreasonable for Landlord to withhold its consent on the basis that
(i) the proposed assignee’s or subtenant’s net worth and/or net income is
unacceptable to Landlord, or (ii) the proposed assignee or subtenant is a party
by whom any suit or action could be defended on the ground of sovereign
immunity, or (iii) the proposed assignee’s or subtenant’s proposed use of the
Premises is not in keeping with a first class office building, or (iv) the
proposed assignee or subtenant is a tenant or occupant of the Building. Tenant
shall not encumber the Lease or any interest therein nor grant any franchise,
concession, license or permit arrangement with respect to the Premises or any
portion thereof. No subletting or assignment hereof shall be effected by
operation of law or in any other manner unless with the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed in accordance with the foregoing provisions of this Section 21.1. A
sale, transfer, assignment or other conveyance of a general partnership interest
in Tenant, if Tenant is a partnership or joint venture, or a transfer of more
than a twenty percent (20%) stock interest, if Tenant is a corporation, shall be
an assignment for purposes hereof. Tenant shall not modify, extend or amend a
sublease previously consented to by Landlord without obtaining Landlord’s
consent thereto.

 

21.2 Corporate Transfer. Notwithstanding anything to the contrary contained
herein, Tenant may assign its entire interest under this Lease to a wholly owned
corporation or entity or controlled subsidiary or parent of Tenant (hereinafter
collectively referred to as “Corporate Transfer”) without the consent of
Landlord, provided (i) Tenant is not in default under this Lease; and (ii) such
proposed transferee assumes all the obligations of Tenant hereunder. Tenant
shall give Landlord written notice at least thirty (30) days prior to the
effective date of such Corporate Transfer. As used herein, the term “controlled
subsidiary” shall mean a corporate entity wholly owned by Tenant or at least
fifty-one percent (51%) of whose voting stock is owned by Tenant.
Notwithstanding anything in this Lease to the contrary, (x) any assignment or
subletting shall (i) be on a form reasonably acceptable to Landlord and
(ii) shall be subject to the terms of this Lease, and (y) Tenant shall pay to
Landlord a reasonable fee for processing any sublease or assignment.

 

15



--------------------------------------------------------------------------------

21.3 Assignment. In the event Tenant desires to assign this Lease, Tenant shall
give to Landlord written notice of Tenant’s desire to do so, which notice shall
be accompanied by the “Required Information (as hereinafter defined). Within
thirty (30) days of receipt of said notice and the Required Information,
Landlord shall have the right to terminate this Lease on a date to be agreed
upon by Landlord and Tenant. If Landlord exercises its right to terminate this
Lease, Tenant agrees that Landlord shall have access to the Premises thirty
(30) days prior to the effective termination date for remodeling or redecorating
purposes, or to show the Premises to prospective tenants.

 

21.4 Subletting. In the event Tenant desires to sublet all or any part of the
Premises, Tenant shall give to Landlord written notice of Tenant’s desire to do
so, which notice shall be accompanied by the Required Information. Within thirty
(30) days of receipt of said notice and Required Information, Landlord shall
have the right (i) to terminate this Lease on a date to be agreed upon by
Landlord and Tenant; or (ii) with Tenant’s consent, to terminate this Lease and
to enter into a new lease with Tenant for that portion of the Premises Tenant
desires to retain, upon terms to be mutually agreed upon; or (iii) to sublease
from Tenant at the same rental rate then being paid by Tenant and subsequently
to relet that portion of the Premises that Tenant desires to relinquish. If
Landlord exercises its right to terminate this Lease or to sublet a portion of
the Premises, Tenant agrees that Landlord shall have access to all or such
portion of the Premises thirty (30) days prior to the effective termination or
sublease commencement date for remodeling or redecorating purposes, or to show
the same to prospective tenants.

 

21.5 Required Information. If Tenant should desire to assign this Lease or
sublet the Premises (or any part thereof), Tenant shall give Landlord written
notice no later than thirty (30) days in advance of the proposed effective date
of such proposed assignment or sublease, which notice shall specify the
following information (such information shall be collectively referred to as the
“Required Information”): (i) the name, current address and business of the
proposed assignee or sublessee, (ii) the amount and location of the space within
the Premises proposed to be so subleased, (iii) the proposed effective date and
duration of the assignment or subletting, (iv) the proposed rent and other
consideration to be paid to Tenant by such assignee or sublessee, and (v) the
proposed form of the assignment or sublease. Tenant also shall promptly supply
Landlord with financial statements and other information as Landlord may request
to evaluate the proposed assignment or sublease.

 

21.6 Fees; Documents. Tenant agrees to reimburse Landlord for legal fees and any
other reasonable expenses and costs incurred by Landlord in connection with any
proposed assignment or subletting. Tenant shall deliver to Landlord copies of
all documents executed in connection with any proposed assignment or subletting,
which documents shall be in form and substance reasonably satisfactory to
Landlord and which documents, (i) in the case of a permitted assignment, shall
require such assignee to assume performance of all terms of this Lease on
Tenant’s part to be performed, and (ii) in the case of permitted subletting,
shall require such sublessee to comply with all terms of this Lease on Tenant’s
part to be performed. No acceptance by Landlord of any Base Rent or any other
sum of money from any assignee, sublessee or other category of transferee shall
be deemed to constitute Landlord’s consent to any assignment, sublease, or
transfer.

 

21.7 No Release. Any attempted assignment or sublease by Tenant in violation of
the terms and provisions of this Section 21 shall be void and shall constitute a
material breach of this Lease. In the event Landlord consents to any assignment
or sublease on one occasion, such consent shall not affect Tenant’s obligation
to comply with the provisions of Section 21 of this Lease with respect to any
future assignment or sublease.

 

21.8 Tenant Liability. In the event of any subletting of all or any portion of
the Premises or assignment of this Lease by Tenant, with or without Landlord’s
consent, Tenant shall remain primarily liable to Landlord for the payment of the
Base Rent and Additional Rent stipulated herein and for the performance of all
other covenants and conditions contained herein.

 

21.9 Profit. If any sublease or assignment (whether by operation of law or
otherwise, including without limitation an assignment pursuant to the provisions
of the Bankruptcy Code or any other Insolvency Law) provides that the subtenant
or assignee thereunder is to pay any amount in excess of the rental and other
charges due under this Lease, then whether such excess be in the form of an
increased monthly or annual rental, a lump sum payment, payment for the sale,
transfer or lease of Tenant’s fixtures, leasehold improvements, furniture and
other personal

 

16



--------------------------------------------------------------------------------

property, or any other form (and if the subleased or assigned space does not
constitute the entire Premises, the existence of such excess shall be determined
on a pro-rata basis), Tenant shall pay to Landlord fifty percent (50%) of any
“Profit” (as defined below) applicable to the sublease or assignment, which
amount shall be paid by Tenant to Landlord as additional rent upon such terms as
shall be specified by Landlord and in no event later than ten (10) days after
any receipt thereof by Tenant. “Profit” shall be defined as the difference
between (i) any and all consideration received by Tenant in the aggregate from
any assignment of the Lease and/or subletting of the Premises, and (ii) the sum
of (A) the rent and charges due to Landlord from Tenant under the terms of this
Lease (and if the subleased or assigned space does not constitute the entire
Premises, the rent and charges payable by Tenant shall be determined on a
pro-rata basis), (B) Tenant’s reasonable attorneys’ fees and brokerage costs in
connection with such assignment or subletting that are paid to a third party
that is not related to or affiliated with Tenant, (C) Tenant’s actual
out-of-pocket cost of performing alterations to the Premises in connection with
such assignment or subletting, (D) the actual amount of any rent abatement that
is granted in connection with such assignment or subletting, and (E) the actual
amount of improvement allowance that is paid in connection with such assignment
or subletting. Acceptance by Landlord of any payments due under this Section
shall not be deemed to constitute approval by Landlord of any sublease or
assignment, nor shall such acceptance waive any rights of Landlord hereunder.
Landlord shall have the right to inspect and audit Tenant’s books and records
relating to any sublease or assignment.

 

22. ADVERTISING.

 

Notwithstanding Tenant’s signage rights under Section 40 hereto, Tenant shall
not display any sign, graphics, notice, picture, or poster, or any advertising
matter whatsoever, anywhere in or about the Premises or the Building at places
visible from anywhere outside or at the entrance to the Premises without first
obtaining Landlord’s written consent thereto, which Landlord may grant or
withhold in its sole discretion. Tenant shall be responsible to maintain any
permitted signs and remove the same at Lease termination. If Tenant shall fail
to do so, Landlord may do so at Tenant’s cost. Tenant shall be responsible to
Landlord for any damage caused by the installation, use, maintenance or removal
of any such signs.

 

23. LIENS.

 

Tenant shall keep the Premises and the Building free from any liens arising out
of any work performed, materials ordered or obligations incurred by or on behalf
of Tenant, and Tenant hereby agrees to indemnify and hold Landlord, its agents,
employees, independent contractors, officers, directors, partners, and
shareholders harmless from any liability, cost or expense (including attorneys’
fees and defense costs) for or arising from such liens. Tenant shall cause any
such lien imposed to be released of record by payment or posting of the proper
bond acceptable to Landlord within ten (10) days after written request by
Landlord. Tenant shall give Landlord written notice of Tenant’s intention to
perform work on the Premises which might result in any claim of lien at least
ten (10) days prior to the commencement of such work to enable Landlord to post
and record a Notice of Non-responsibility or other notice deemed proper before
commencement of any such work. If Tenant fails to remove any lien within the
prescribed thirty (30) day period, then Landlord may do so at Tenant’s expense
and Tenant’s reimbursement to Landlord for such amount, including reasonable
attorneys’ fees and costs, shall be deemed Additional Rent hereunder.

 

24. DEFAULT.

 

24.1 Tenant’s Default. A “Default” under this Lease by Tenant shall exist if any
of the following occurs (taking into account the expiration of the notice and
cure periods provided for below):

 

24.1.1 If Tenant fails to pay Base Rent, Additional Rent or any other sum
required to be paid hereunder on the date such amount is due and payable; or

 

24.1.2 If Tenant fails to perform any term, covenant or condition of this Lease
except those requiring the payment of money to Landlord as set forth in
Section 24.1.1 above, and Tenant fails to cure such breach within ten (10) days
after written notice from Landlord where such breach could reasonably be cured
within such ten (10) day period; provided, however, that where such failure
could not reasonably be cured within the ten (10) day period,

 

17



--------------------------------------------------------------------------------

that Tenant shall not be in Default if it commences such performance promptly
after its receipt of Landlord’s written notice and diligently thereafter
prosecutes the same to completion within an additional ten (10) days; provided
that no such grace period to be permitted in the event of any one or more of the
following: (i) the Default relates to the maintenance of insurance obligations,
(ii) the Default relates to the assignment and subletting provisions, (iii) the
Default relates to a violation of Section 5.1 of this Lease, (iv) the Default is
of a nature as set forth in Section 24.1.3, in which event the periods set forth
therein shall control, or Section 24.1.4, in which event there shall be no
applicable cure period, or (v) there exists a reasonable possibility of danger
to the health or safety of Landlord, the Tenant, Tenant’s invitees, or any other
occupants of, or visitors to, the Building; or

 

24.1.3 If Tenant shall (i) make an assignment for the benefit of creditors,
(ii) acquiesce in a petition in any court in any bankruptcy, reorganization,
composition, extension or insolvency proceedings, (iii) seek, consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
and of all or substantially all of Tenant’s property, (iv) file a petition
seeking an order for relief under the Bankruptcy Code, as now or hereafter
amended or supplemented, or by filing any petition under any other present or
future federal, state or other statute or law for the same or similar relief, or
(v) fail to win the dismissal, discontinuation or vacating of any involuntary
bankruptcy proceeding within sixty (60) days after such proceeding is initiated;
or

 

24.1.4 If Tenant shall have permanently abandoned the Premises for a period of
thirty (30) consecutive days.

 

24.2 Remedies. Upon a Default, Landlord shall have the following remedies, in
addition to all other rights and remedies provided by law or available in equity
or otherwise provided in this Lease, any one or more of which Landlord may
resort to cumulatively, consecutively, or in the alternative:

 

24.2.1 Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
this Lease, and Landlord shall have the right to collect Base Rent, Additional
Rent and other charges when due.

 

24.2.2 Landlord may terminate this Lease, or may terminate Tenant’s right to
possession of the Premises, at any time by giving written notice to that effect.
Upon the giving of a notice of the termination of this Lease, this Lease (and
all of Tenant’s rights hereunder) shall immediately terminate, provided that,
without limitation, Tenant’s obligation to pay Base Rent, Additional Rent, and
any damages otherwise payable under this Section 24 when due in accordance with
the terms of this Section, shall specifically survive such termination and shall
not be extinguished thereby. Upon the giving of a notice of the termination of
Tenant’s right of possession, all of Tenant’s rights in and to possession of the
Premises shall terminate but this Lease shall continue subject to the effect of
this Section 24. Upon either such termination, Tenant shall surrender and vacate
the Premises in the condition required by Section 26, and Landlord may re-enter
and take possession of the Premises and all the remaining improvements or
property and eject Tenant or any of the Tenant’s subtenants, assignees or other
person or persons claiming any right under or through Tenant or eject some and
not others or eject none. This Lease may also be terminated by a judgment
specifically providing for termination. Any termination under this Section shall
not release Tenant from the payment of any sum then due Landlord or from any
claim for damages or Base Rent, Additional Rent or other sum previously accrued
or thereafter accruing against Tenant, all of which shall expressly survive such
termination. Reletting may be for a period shorter or longer than the remaining
Lease Term. No act by Landlord other than giving written notice to Tenant shall
terminate this Lease. Acts of maintenance, efforts to relet the Premises or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a constructive or other
termination of Tenant’s right to possession or of this Lease, either of which
may be effected solely by an express written notice from Landlord to Tenant. On
termination, Landlord shall have the right to remove all Tenant’s personal
property and store same at Tenant’s cost, and to recover from Tenant as damages:

 

(A) The worth at the time of award of unpaid Base Rent, Additional Rent and
other sums due and payable which had been earned at the time of termination;
plus

 

18



--------------------------------------------------------------------------------

(B) The worth at the time of award of the amount of the unpaid Base Rent,
Additional Rent and other sums due and payable which would have been payable
after termination for the balance of the Lease Term; plus

 

(C) Any other amount necessary to compensate Landlord for all costs incurred on
account of Tenant’s failure to perform Tenant’s obligations under this Lease,
including, without limitation, any costs or expenses incurred by Landlord:
(i) in retaking possession of the Premises; (ii) in maintaining, repairing,
preserving, restoring, replacing, cleaning, altering or rehabilitating the
Premises or a portion thereof, including such acts for reletting to a new tenant
or tenants; (iii) for leasing commissions; or (iv) for any other costs necessary
or appropriate to relet the Premises. To the extent any of such costs are
incurred in connection with a lease transaction having a term in excess of the
remaining Term hereof, all of the foregoing costs incurred in connection
therewith shall be amortized on a straight-line basis over the term of such new
lease, assuming equal monthly installments of principal and interest, at an
interest rate of six percent (6%) (the “Discount Rate”), and Tenant’s liability
shall be limited to the amortized portion of the same (i.e., the monthly
payments as so determined) falling within the Term hereof.

 

(D) The “worth at the time of award” of the amounts referred to in
Section 24.4(A) is computed by allowing interest at the Default Rate through the
date of payment. The “worth at the time of award” of the amounts referred to in
Section 24.4(B) shall be computed by discounting the same to present value using
the Discount Rate. In the event Landlord does not exercise its option to
accelerate the payment of Base Rent as provided hereinabove, then Tenant agrees
to pay to Landlord, upon demand, the amount of damages herein provided after the
amount of such damages for any month shall have been ascertained; provided,
however, that any expenses incurred by Landlord shall be deemed to be a part of
the damages for the month in which they were incurred. Separate actions may be
maintained each month or at other times by Landlord against Tenant to recover
the damages then due, without waiting until the end of the Lease Term to
determine the aggregate amount of such damages. In seeking any new tenant for
the Premises, Landlord shall be entitled to grant any concessions it deems
reasonably necessary. In no event shall Tenant be entitled to any excess of any
rental obtained by reletting over and above the rental herein reserved. To the
fullest extent permitted by law, Tenant waives redemption or relief from
forfeiture under any other present or future law, in the event Tenant is evicted
or Landlord takes possession of the Premises by reason of any Default of Tenant
hereunder.

 

24.2.3 Landlord may, with or without terminating this Lease, re-enter the
Premises pursuant to judicial process (except in the event of Tenant’s
abandonment of the Premises in which event no judicial process shall be
required) and remove all persons and property from the Premises; such property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant. No re-entry or taking possession of the Premises by
Landlord pursuant to this Section shall be construed as an election to terminate
this Lease unless a written notice of such intention is given to Tenant.

 

24.2.4 Tenant, on its own behalf and on behalf of all persons claiming through
or under Tenant, including all creditors, does hereby specifically waive and
surrender any and all rights and privileges, so far as is permitted by law,
which Tenant and all such persons might otherwise have under any present or
future law (1) except as may be otherwise specifically required herein, to the
service of any notice to quit or of Landlord’s intention to re-enter or to
institute legal proceedings, which notice may otherwise be required to be given,
(2) to redeem the Premises, (3) to re-enter or repossess the Premises, (4) to
restore the operation of this Lease, with respect to any dispossession of Tenant
by judgment or warrant of any court or judge, or any re-entry by Landlord, or
any expiration or termination of this Lease, whether such dispossession,
re-entry, expiration or termination shall be by operation of law or pursuant to
the provisions of this Lease, (5) to the benefit of any law which exempts
property from liability for debt or for distress for rent or (6) to a trial by
jury in any claim, action proceeding or counter-claim arising out of or in any
way connected with this Lease.

 

25. SUBORDINATION.

 

This Lease shall at all times be and remain subject and subordinate to the lien
of any mortgage, deed of trust, ground lease or underlying lease now or
hereafter in force against the Premises, and to all advances made or hereafter
to be made upon the security thereof. Tenant

 

19



--------------------------------------------------------------------------------

shall execute and return to Landlord any documentation requested by Landlord in
order to confirm the foregoing subordination within ten (10) days after
Landlord’s written request. In the event any proceedings are brought for
foreclosure, or in the event of the exercise of the power of sale under any
mortgage or deed of trust made by Landlord covering the Premises, Tenant shall,
upon request, attorn to the purchaser at any such foreclosure, or to the grantee
of a deed in lieu of foreclosure, and recognize such purchaser or grantee as the
Landlord under this Lease. Tenant agrees that no mortgagee or successor to such
mortgagee shall be (i) bound by any payment of Base Rent or Additional Rent for
more than one (1) month in advance, (ii) liable for damages for any breach, act
or omission of any prior landlord, or (iii) subject to any claim of offset or
defenses that Tenant may have against any prior landlord.

 

26. SURRENDER OF POSSESSION.

 

Upon expiration of the Lease Term, Tenant shall promptly and peacefully
surrender the Premises to Landlord, in accordance with the provisions of
Sections 15.3 and 15.4 of this Lease, in as good condition as when received by
Tenant from Landlord, reasonable use and wear and tear excepted.

 

27. NON-WAIVER.

 

No provision of this Lease shall be deemed to have been waived by Landlord,
unless such waiver be in writing signed by Landlord. No waiver by Landlord of
any breach by Tenant of any of the terms, covenants, agreements, or conditions
of this Lease shall be deemed to constitute a waiver of any succeeding breach
thereof, or a waiver of any breach of any of the other terms, covenants,
agreements, and conditions herein contained. No custom or practice which may
occur or develop between the parties in connection with the terms of this Lease
shall be construed to waive or lessen Landlord’s right to insist upon strict
performance of the terms of this Lease, without a written notice thereof from
Landlord to Tenant. No employee of Landlord or of Landlord’s agents shall have
any authority to accept the keys of the Premises prior to termination of the
Lease, and the delivery of keys to any employee of Landlord or Landlord’s agents
shall not operate as a termination of the Lease or a surrender of the Premises.
The receipt by Landlord of any payment of Base Rent or Additional Rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. The failure of Landlord to enforce any of the Rules and
Regulations made a part of this Lease, or hereafter adopted, against Tenant or
any other tenant in the Building shall not be deemed a waiver of any such Rules
and Regulations.

 

28. HOLDOVER.

 

If Tenant shall, without the written consent of Landlord, hold over after the
expiration of the Lease Term, Tenant shall be deemed a tenant at sufferance,
which tenancy may be terminated as provided by applicable state law. During any
holdover tenancy (whether or not consented to by Landlord), Tenant agrees to pay
to Landlord, an occupancy charge equal to, (a) for the first (1st) month of such
holdover, one hundred fifty percent (150%) of the Base Rent and Additional Rent
as was in effect under the Lease for the last month of the Lease Term, and
(b) commencing on the first day of the second (2nd) month of such holdover
period and continuing for the duration of such holdover, two hundred percent
(200%) of the Base Rent and Additional Rent as was in effect under this Lease
for the last month of the Lease Term. Such payments shall be made within five
(5) days after Landlord’s demand, and in no event less often than once per month
(in advance). In the case of a holdover which has been consented to by Landlord,
unless otherwise agreed to in writing by Landlord and Tenant, Tenant shall give
to Landlord thirty (30) days prior written notice of any intention to quit the
Premises, and Tenant shall be entitled to thirty (30) days prior written notice
to quit the Premises, except in the event of non-payment of Base Rent or
Additional Rent in advance or the breach of any other covenant or the existence
of a Default. Upon expiration of the Lease Term as provided herein, Tenant shall
not be entitled to any notice to quit, the usual notice to quit being hereby
expressly waived under such circumstances, and Tenant shall surrender the
Premises on the last day of the Lease Term as provided in Section 26, above. If
the Premises are not surrendered in accordance with the terms of this Lease,
Tenant shall indemnify Landlord and its agents, employees, independent
contractors, officers, directors, partners, and shareholders against any loss or
liability including reasonable attorneys’ fees and costs, and including
liability to succeeding tenants, resulting from delay by Tenant in so
surrendering the Premises. This indemnification shall survive termination of
this Lease.

 

20



--------------------------------------------------------------------------------

29. CONDEMNATION.

 

29.1 Definitions. The terms “eminent domain”, “condemnation”, and “taken”, and
the like in this Section 29 include takings for public or quasi-public use, and
sales under threat of condemnation and private purchases in place of
condemnation by any authority authorized to exercise the power of eminent
domain.

 

29.2 Taking. If the whole of the Premises is taken, either permanently or
temporarily, by eminent domain or condemnation, this Lease shall automatically
terminate as of the date title vests in the condemning authority, and Tenant
shall pay all Base Rent, Additional Rent, and other payments up to that date. If
any part of the Premises is permanently taken, or if access to the Premises by
Tenant is, by virtue of a taking, permanently denied, by eminent domain or
condemnation, then Landlord shall have the right (to be exercised by written
notice to Tenant within sixty (60) days after receipt of notice of said taking)
to terminate this Lease from the date when possession is taken thereunder
pursuant to such proceeding or purchase. If Landlord does not elect to terminate
this Lease, as aforesaid, then Landlord shall within a reasonable time after
title vests in the condemning authority, repair and restore, at Landlord’s
expense, the portion not taken so as to render same into an architectural whole
to the fullest extent reasonably possible, and, if any portion of the Premises
is taken, thereafter the Base Rent shall be reduced (on a per square foot basis)
in proportion to the portion of the Premises taken. If there is a temporary
taking involving the Premises or Building, if a taking of other portions of the
Building or Common Areas does not deny Tenant access to the Building and
Premises, then this Lease shall not terminate, and Landlord shall repair and
restore, at its own expense, the portion not taken so as to render same into an
architectural whole to the fullest extent reasonably possible, and, if any
portion of the Premises was taken, thereafter the Base Rent shall be reduced (on
a per square foot basis) in proportion to the portion of the Premises taken.

 

29.3 Award. Landlord reserves all rights to damages to the Premises or arising
out of the loss of any leasehold interest in the Premises created hereby,
arising in connection with any partial or entire taking by eminent domain or
condemnation. Except as referred to in this Section 29.3, Tenant hereby assigns
to Landlord any right Tenant may have to such damages or award, and Tenant shall
make no claim against Landlord or the condemning authority for damages for
termination of Tenant’s leasehold interest or for interference with Tenant’s
business as a result of such taking. The foregoing notwithstanding, Tenant shall
have the right to claim and recover from the condemning authority compensation
for any loss which Tenant may incur for Tenant’s moving expenses, business
interruption or taking of Tenant’s personal property (but specifically excluding
any leasehold interest in the Building or Premises) under the then applicable
law provided that Tenant shall not make any claim that will detract from or
diminish any award for which Landlord may make a claim.

 

30. NOTICES.

 

All notices and demands which may be required or permitted to be given to either
party hereunder shall be in writing, and shall be sent by United States
certified mail, postage prepaid, return receipt requested, or by Federal Express
or other reputable overnight carrier which provides evidence of receipt, to the
addresses set out in Section 1.7, and to such other person or place as each
party may from time to time designate in a notice to the other. Notice shall be
deemed given upon the earlier of actual receipt or refusal of delivery.

 

31. MORTGAGEE PROTECTION.

 

31.1 Notice of Default. Tenant agrees to give any mortgagee(s) and/or trust deed
holder(s), by certified or registered mail, postage prepaid, return receipt
requested, a copy of any notice of any failure by Landlord to fulfill any of its
obligations under this Lease, provided that prior to such notice Tenant has been
notified in writing (by way of notice of assignment of rents and leases, or
otherwise) of the addresses of such mortgagee(s) and/or trust deed holder(s).
Tenant further agrees that the mortgagee(s) and/or trust deed holder(s) shall
have such time as may be necessary to cure such failure as long as any
mortgagee(s) and/or trust deed holder(s) has commenced and is diligently
pursuing the remedies necessary to cure such failure (including, but not limited
to, time to take possession and/or commence foreclosure proceedings, if
necessary, to effect such cure). Notwithstanding anything herein to the
contrary, so long as any mortgagee(s) and/or trust deed holder(s) has commenced
and is diligently pursuing the remedies necessary to cure such failure
(including, but not limited to, taking possession and/or commencing foreclosure

 

21



--------------------------------------------------------------------------------

proceedings, if necessary, to effect such cure), Tenant shall have no right to
terminate this Lease as a result of any such failure by Landlord.

 

31.2 New Financing. In the event that any trust or mortgage lender providing
financing in connection with the Building requires, as a condition of such
financing, that modifications to this Lease be obtained, and provided that such
modifications (i) are reasonable, (ii) do not adversely affect Tenant’s use of
the Premises as herein permitted, (iii) do not materially alter the approved
space plan for the Premises, and (iv) do not increase the rent and other sums
required to be paid by Tenant hereunder, then Landlord may submit to Tenant a
written amendment to this Lease incorporating such required modifications, and
Tenant shall execute and return to Landlord such written amendment (or shall
provide Landlord, in writing, with any reasonable comments it may have
concerning the proposed amendment) within seven (7) days after the amendment has
been submitted to Tenant.

 

32. COSTS AND ATTORNEYS’ FEES.

 

In the event that Landlord incurs any fees or expenses to enforce the provisions
of this Lease, including, without limitation, attorneys’ fees and litigation
costs, then Tenant shall pay to Landlord such fees and expenses on demand as
Additional Rent.

 

33. BROKERS.

 

Tenant represents and warrants to Landlord that neither it nor its officers or
agents nor anyone acting on its behalf has dealt with any real estate broker
other than Atlantic Realty Associates, Inc. (on behalf of Landlord) and Grubb &
Ellis (on behalf of Tenant) in the negotiating or making of this Lease. Tenant
agrees to indemnify and hold Landlord, its agents, employees, partners,
directors, shareholders and independent contractors harmless from all
liabilities, costs, demands, judgments, settlements, claims and losses,
including reasonable attorney’s fees and costs, incurred by Landlord in
conjunction with any such claim or claims of any other broker or brokers
claiming to have interested Tenant in the Building or Premises or claiming to
have caused Tenant to enter into this Lease.

 

34. LANDLORD’S LIABILITY.

 

In consideration of the benefits accruing hereunder, Tenant and all successors
and assigns of Tenant covenant and agree that in the event of any actual or
alleged failure, breach or default hereunder by Landlord: (a) the sole and
exclusive remedy shall be against the interest of Landlord in the Building;
(b) neither Landlord nor (if Landlord is a limited liability company) any member
nor (if Landlord is a partnership) any partner of Landlord nor (if Landlord is a
corporation) any shareholder of Landlord shall be personally liable with respect
to any claim arising out of or related to this Lease; (c) no partner, member or
shareholder of Landlord shall be sued or named as a party in any suit or action
(except as may be necessary to secure jurisdiction of Landlord); (d) no service
of process shall be made against any partner, member or shareholder of Landlord
(except as may be necessary to secure jurisdiction of Landlord); (e) any
judgment granted against any partner, member or shareholder of Landlord may be
vacated and set aside at any time as if such judgment had never been granted;
and (f) these covenants and agreements are enforceable both by Landlord and also
by any partner, member or shareholder of Landlord. No other assets of Landlord
shall be subject to levy, execution or other judicial process for the
satisfaction of Tenant’s claim. In addition, in no event shall Landlord be in
default of this Lease unless Tenant notifies Landlord in writing of the precise
nature of the alleged breach by Landlord, and Landlord fails to cure such breach
within thirty (30) days after the date of Landlord’s receipt of such notice
(provided that if the alleged breach is of such a nature that it cannot
reasonably be cured within such thirty (30) day period, then Landlord shall not
be in default if Landlord commences a cure within such thirty (30) day period
and diligently thereafter prosecutes such cure to completion). In no event shall
Tenant have any right to terminate this Lease by virtue of any uncured default
by Landlord.

 

35. ESTOPPEL CERTIFICATES.

 

35.1 Tenant shall, from time to time, within five (5) days of Landlord’s written
request, execute, acknowledge and deliver to Landlord or its designee a written
statement stating such certifications as Landlord may request, which
certifications shall, at Landlord’s election, be in substantially the same form
as Exhibit “F” attached hereto and made a part hereof by this

 

22



--------------------------------------------------------------------------------

reference. It is intended that any such statement delivered pursuant to this
paragraph may be relied upon by a prospective purchaser of Landlord’s interest
or a mortgagee of Landlord’s interest or assignee of any mortgage upon
Landlord’s interest in the Building. If Tenant fails to respond within five
(5) days after receipt by Tenant of a written request by Landlord as herein
provided, Tenant shall be deemed to have given such certificate as above
provided without modification and shall be deemed to have admitted the accuracy
of any information supplied by Landlord to a prospective purchaser or mortgagee
consistent with the terms of the estoppel so requested.

 

36. FINANCIAL INFORMATION.

 

Not more than one time during any one calendar year of the Term of this Lease
(unless such request is in connection with a proposed sale or financing of the
Building), within ten (10) days after Landlord’s request, Tenant shall deliver
to Landlord the then most currently available financial statements of Tenant,
and financial statements of the two (2) years prior to the current financial
statements year (if not previously delivered), with an opinion of a certified
public accountant, including a balance sheet and profit and loss statement for
the most recent prior year, all prepared in accordance with generally accepted
accounting principles consistently applied.

 

37. TRANSFER OF LANDLORD’S INTEREST.

 

In the event of any transfer(s) of Landlord’s interest in the Premises or the
Building, other than a transfer for security purposes only, the transferor shall
be automatically relieved of any and all obligations and liabilities on the part
of Landlord accruing from and after the date of such transfer, and Tenant agrees
to attorn to the transferee.

 

38. RIGHT TO PERFORM.

 

If Tenant shall fail to pay any sum of money, other than Base Rent and
Additional Rent, required to be paid by it hereunder or shall fail to perform
any other act on its part to be performed hereunder, and (except in the event of
emergency in which case no grace or cure period shall be applicable or required)
such failure shall continue for ten (10) days after written notice from
Landlord, Landlord may, but shall not be obligated so to do, and without waiving
or releasing Tenant from any obligations of Tenant, make any such payment or
perform any such other act on Tenant’s part to be made or performed as provided
in this Lease. Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment of sums
due under this section as in the case of Default by Tenant in the payment of
Base Rent. All sums paid by Landlord and all penalties, interest and costs in
connection therewith, shall be due and payable by Tenant upon written demand
within ten (10) business days after such payment by Landlord, together with
interest thereon at the Default Rate from such date to the date of payment.

 

39. COMMON AREAS.

 

39.1 Definition. For purposes hereof, the term “Common Areas” shall mean (i) all
portions of the Land other than portions upon which the Building is situated,
including landscaped areas and the like, as the same may be modified from time
to time by Landlord; (ii) all loading docks, corridors, lobbies, elevator cabs,
stairs and other portions of the Building that would customarily be made
available to tenants of the Building, as the same may be modified from time to
time by Landlord; (iii) any parking deck, parking structure, or surface parking
facility, and any connector from the Building thereto; and (iv) any areas which
are common areas for, on, or utilized in general by tenants, owners and/or
occupants of the Plaza America complex, including both current and any future
phases thereof.

 

39.2 Landlord’s Control. Landlord shall, as between Landlord and Tenant, at all
times during the term of the Lease have the sole and exclusive control,
management and direction of the Common Areas, and may at any time and from time
to time during the term exclude and restrain any person from use or occupancy
thereof, excepting, however, Tenant and other tenants of Landlord and bona fide
invitees of either who make use of said areas in accordance with the rules and
regulations established by Landlord from time to time with respect thereto. The
rights of Tenant in and to the common areas shall at all times be subject to the
rights of others to use the same in common with Tenant, and it shall be the duty
of Tenant to keep all of said areas free and clear of any obstructions created
or permitted by Tenant or resulting from Tenant’s

 

23



--------------------------------------------------------------------------------

operation. Landlord may at any time and from time to time close all or any
portion of the Common Areas to make repairs or changes or to such extent as may,
in the opinion of Landlord, be necessary to prevent a dedication thereof or the
accrual of any rights to any person or to the public therein, to close
temporarily any or all portions of the said areas to discourage non-customer
parking, and to do and perform such other acts in and to said areas as, in the
exercise of good business judgment, Landlord shall determine to be advisable
with a view to the improvement of the convenience and use thereof by tenants,
their employees, agents, and invitees.

 

39.3 Changes and Additions. Landlord reserves the right at any time and from
time to time, as often as Landlord deems desirable, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant or otherwise affecting Tenant’s obligations under this
Lease, to make changes, alterations, additions, improvements, repairs,
relocations or replacements in or to the Building and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages, stairways
and other common facilities thereof, and to change the name by which the
Building is commonly known and/or the Building’s address. Landlord reserves the
right from time to time to install, use, maintain, repair and replace pipes,
ducts, conduits, wires and appurtenant meters and equipment for service to other
parts of the Building, above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas, and to relocate any pipes,
ducts, conduits, wires and appurtenant meters and equipment included in the
Premises which are located in the Premises or located elsewhere outside the
Premises, and to expand and/or build additional stories on the Building.
Landlord further reserves the right at any time to alter, expand or reduce the
parking facilities, to change the means of ingress thereto and egress therefrom,
and to impose charges for parking in such facilities. Nothing contained herein
shall be deemed to relieve Tenant of any duty, obligation or liability with
respect to making any repair, replacement or improvement or complying with any
law, order or requirement of any government or other authority and nothing
contained herein shall be deemed or construed to impose upon Landlord any
obligation, responsibility or liability whatsoever, for the care, supervision or
repair of the Building, or any part thereof, other than as expressly provided in
this Lease.

 

40. SALES AND AUCTIONS; SIGNAGE.

 

Tenant may not display or sell merchandise outside the exterior walls and
doorways of the Premises and may not use such areas for storage. Tenant shall
not conduct or permit to be conducted any sale by auction in, upon or from the
Premises whether said auction be voluntary, involuntary, pursuant to any
assignment for the payment of creditors or pursuant to any bankruptcy or other
insolvency proceedings. Tenant shall not display any sign, graphics, notice,
picture, or poster, or any advertising matter whatsoever, anywhere in or about
the Premises or the Building at places visible from anywhere outside or at the
entrance to the Premises.

 

41. RELOCATION.

 

Landlord reserves the right at any time prior to the commencement of the Lease
Term, and upon thirty (30) days prior written notice to Tenant if the Lease Term
has commenced, to relocate Tenant to such other space, area, or floor within the
Building as Landlord may deem advisable or necessary, provided that such other
space or area shall be of a similar nature and size to the Premises described in
Section 1.1 above. Landlord, at its cost, shall cause the relocated premises to
be built out in a manner that is reasonably comparable to how the Premises was
built out. Landlord shall reimburse Tenant for Tenant’s reasonable,
out-of-pocket costs of moving its furniture, personal property and equipment
into the relocated premises. If such a relocation is made hereunder, Tenant
agrees to execute upon request of Landlord, an amendment to this Lease
re-describing the Premises, but all other terms, covenants and conditions of
this Lease shall remain in full force and effect. Should Tenant refuse to permit
Landlord to move Tenant to such new space, Landlord, in addition to any other
remedies it may have by reason of Tenant’s default under this Lease, shall have
the right to cancel and terminate this Lease by giving ten (10) days’ prior
written notice to Tenant.

 

42. ACCESS; SECURITY.

 

Landlord shall install access systems to the Common Area entrances of the
Building and Landlord shall provide on or before the Commencement Date, ___ key
cards therefore, the cost of which shall be paid by Landlord. Thereafter, Tenant
may obtain from the applicable security

 

24



--------------------------------------------------------------------------------

system vendor as many key cards as Tenant requires, at Tenant’s sole expense.
All monitoring costs attributable to such system(s), if any, shall constitute
Operating Costs for all purposes hereof. The Building access system referenced
above is not intended to constitute security for Tenant’s Premises. Further,
Tenant shall be solely responsible (irrespective of whether Tenant installs an
independent security system within the Premises) for securing the Premises and
Tenant’s business therein, and Landlord shall have no obligation or liability
therefor. In the event that Landlord, in the exercise of its sole and absolute
discretion, elects to provide any security measures, such security measures:
(i) shall be for protection of the Building only; and (ii) shall not be relied
upon by Tenant to protect Tenant, its property, its employees or their property.

 

43. AUTHORITY.

 

Tenant shall furnish Landlord with appropriate partnership, corporate and/or
other entity resolutions, as applicable, confirming that the individual
executing this Lease on behalf of Tenant has been duly authorized to execute and
deliver this Lease on behalf of Tenant and that this Lease is binding upon
Tenant.

 

44. NO ACCORD OR SATISFACTION.

 

No payment by Tenant or receipt by Landlord of a lesser amount than the Base
Rent, Additional Rent and other sums due hereunder shall be deemed to be other
than on account of the earliest Base Rent or other sums due, nor shall any
endorsement or statement on any check or accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Base Rent,
Additional Rent or other sum and to pursue any other remedy provided in this
Lease.

 

45. GENERAL PROVISIONS.

 

45.1 Acceptance. This Lease shall only become effective and binding upon full
execution hereof by Landlord and Tenant and delivery of a signed copy by
Landlord to Tenant.

 

45.2 Marginal Headings, Etc. The marginal headings, Table of Contents, lease
summary sheet and titles to the sections of this Lease are not a part of the
Lease and shall have no effect upon the construction or interpretation of any
part hereof.

 

45.3 Choice of Law. This Lease shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia (without regard to the choice of
law and/or conflict of law principles applicable in such Commonwealth).

 

45.4 Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, inure to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

 

45.5 Recordation. Tenant shall not record this Lease or a memorandum hereof.

 

45.6 Quiet Possession. Upon Tenant’s paying the Base Rent and Additional Rent
reserved hereunder and observing and performing all of the covenants, conditions
and provisions on Tenant’s part to be observed and performed hereunder, Tenant
shall have quiet possession and enjoyment of the Premises for the Lease Term
hereof, free from any disturbance or molestation by Landlord, but in all events
subject to all the provisions of this Lease.

 

45.7 Inability to Perform; Force Majeure. This Lease and the obligations of
Tenant hereunder shall not be affected or impaired because either Landlord or
Tenant is unable to fulfill any of its obligations hereunder or is delayed in
doing so, for any reason including, but not limited to, war, civil unrest,
strike, labor troubles, unusually inclement weather, governmental delays,
inability to procure services or materials despite reasonable efforts, third
party delays, acts of God, or any other cause(s) (which causes are referred to
collectively herein as “Force Majeure”.) Lack of funds shall not be deemed a
grounds of Force Majeure.

 

45.8 Partial Invalidity. Any provision of this Lease which shall prove to be
invalid, void, or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provision(s) shall remain in full force and
effect.

 

25



--------------------------------------------------------------------------------

45.9 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

 

45.10 Entire Agreement. This Lease contains the entire agreement of the parties
hereto and no representations, inducements, promises or agreements, oral or
otherwise, between the parties, not embodied herein, shall be of any force or
effect.

 

45.11 Survival. All indemnities set forth in this Lease shall survive the
expiration or earlier termination of this Lease.

 

45.12 Time. Landlord and Tenant acknowledge that time is of the essence in the
performance of any and all obligations, terms, and provisions of this Lease.

 

45.13 Successors. All rights, remedies and liabilities herein given to or
imposed upon either of the parties hereto, shall extend to their respective
heirs, executors, administrators, successors and assigns. This provision shall
not be deemed to grant Tenant any right to assign this Lease or to sublet the
Premises.

 

45.14 No Partnership. Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties other than that
of Landlord and Tenant.

 

45.15 No Representations by Landlord. Neither Landlord nor any employee or agent
of Landlord has made any representations or promises with respect to the
Premises or the Building except as herein expressly set forth, and no rights,
privileges, easements or licenses are granted to Tenant except as herein
expressly set forth.

 

45.16 Exhibits. It is agreed and understood that any Exhibits referred to
herein, and attached hereto, form an integral part of this Lease and are hereby
incorporated by reference.

 

45.17 Pronouns. Feminine or neuter pronouns shall be substituted for those of
the masculine form, and the plural shall be substituted for the singular number,
in any place or places herein in which the content may require such substitution
or substitutions. Landlord and Tenant herein for convenience have been referred
to in neuter form.

 

45.18 Captions. All section and paragraph captions herein are for the
convenience of the parties only, and neither limit nor amplify the provisions of
this Lease.

 

45.19 Counterparts. This Lease may be executed in several counterparts, but all
counterparts shall constitute one and the same legal document.

 

45.20 Examination of Lease. Submission of this Lease for examination or
signature by Tenant shall not constitute reservation of or option for Lease, and
the same shall not be effective as a Lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

45.21 Interpretation. Although the printed provisions of this Lease were drawn
by Landlord, this Lease shall not be construed for or against Landlord or
Tenant, but this Lease shall be interpreted in accordance with the general tenor
of the language in an effort to reach the intended result.

 

45.22 Rule Against Perpetuities. In order to ensure the compliance of this Lease
with any rule against perpetuities that may be in force in the state in which
the Premises are located, and without limiting or otherwise affecting either
Landlord’s or Tenant’s obligations under this Lease, as stated in the other
sections hereof, or modifying any other termination rights which may be set
forth herein, Landlord and Tenant agree that, irrespective of the reasons
therefor (other than a Default by Tenant), in the event Tenant fails to take
possession of the Premises and commence paying Base Rent and Additional Rent
hereunder within two (2) years after the date of execution of this Lease, then
this Lease, and the obligations of the parties hereunder, shall be deemed to be
null and void and of no further force and effect. Without affecting the specific
timing requirements otherwise applicable thereto under this Lease, any and all
options granted to Tenant under this Lease (including, without limitation,
expansion, renewal, right of first refusal, right of first offer, and like
options) must be exercised by Tenant, if at all, during the term or Renewal
Terms of this Lease.

 

26



--------------------------------------------------------------------------------

45.23 Resident Agent. Landlord’s resident agent for the service of any process,
notice, order or demand required or permitted by law to be served upon Landlord
is Jacob A. Kemerow, Esquire, whose office address is 4921 Seminary Road, Suite
116, Alexandria, Virginia 22311.

 

46. RULES AND REGULATIONS.

 

Tenant agrees to comply with the Rules and Regulations attached hereto as
Exhibit “D”, and any future Rules and Regulations that, from time to time, are
promulgated by Landlord.

 

47. WAIVER OF COUNTERCLAIM AND TRIAL BY JURY.

 

LANDLORD AND TENANT WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER
(EXCEPT FOR PERSONAL INJURY OR PROPERTY DAMAGE) ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OF OR OCCUPANCY OF THE PREMISES, AND ANY
EMERGENCY STATUTORY OR ANY OTHER STATUTORY REMEDY. TENANT SHALL NOT INTERPOSE
ANY COUNTERCLAIM OR COUNTERCLAIMS OR CLAIMS FOR SET-OFF, RECOUPMENT OR DEDUCTION
OF BASE RENT OR ADDITIONAL RENT IN A SUMMARY PROCEEDING FOR NONPAYMENT OF BASE
RENT OR ADDITIONAL RENT OR OTHER ACTION OR SUMMARY PROCEEDING BASED ON
TERMINATION, HOLDOVER OR OTHER DEFAULT IN WHICH LANDLORD SEEKS REPOSSESSION OF
THE PREMISES FROM TENANT.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Deed of Lease, or
have caused this Deed of Lease to be executed on their respective behalves by
their duly authorized officers, as of the day and year first above written.

 

WITNESS/ATTEST:       LANDLORD:         PLAZA AMERICA OFFICE DEVELOPMENT, LLC, a
Delaware limited liability company             By:  

Plaza Office Limited Partnership, Member

               

By:

 

Plaza America Development Corporation, its General Partner

               

By:

                       

Name:

                       

Title:

   

 

        TENANT:            

EMBARCADERO TECHNOLOGIES, INC., a ____________________ corporation

           

By:

      (SEAL)            

Name:

               

Title:

   

 

27



--------------------------------------------------------------------------------

EXHIBIT “A”

 

FLOOR PLAN

 

28



--------------------------------------------------------------------------------

EXHIBIT “B”

 

SITE PLAN

 

29



--------------------------------------------------------------------------------

EXHIBIT “C”

 

LANDLORD’S WORK

 

Landlord shall cause the following work (collectively, the “Landlord’s Work”) to
be performed to the Premises:

 

  1. Paint the Premises with Building standard paint.

 

  2. Install Building standard carpet in the Premises.

 

  3. Construct sink area with running water, a counter with Building standard
cabinets both above and below, remove the two existing half-height walls, and
construct a demising wall in the highlighted areas as shown on Exhibit ”A” to
the Lease.

 

30



--------------------------------------------------------------------------------

EXHIBIT “D”

 

RULES AND REGULATIONS

 

1. The sidewalks, halls, passages, exits, entrances, elevators and stairways of
the Building shall not be obstructed by Tenant, its agents or employees or used
by any of them for any purpose other than for ingress to and egress from the
Premises. The halls, passages, exits, entrances, elevators, and stairways are
not for the general public, and Landlord shall in all cases retain the right to
control and prevent access thereto of all persons whose presence in the judgment
of Landlord would be prejudicial to the safety, character, reputation and
interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom any
tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal activities.

 

2. Except as set forth in the Lease, no sign, placard, picture, name,
advertisement or notice, visible from the exterior of the Premises shall be
inscribed, painted, affixed or otherwise displayed by Tenant on any part of the
Building without the prior written consent of Landlord. Landlord will adopt and
furnish to Tenant general guidelines relating to signs inside the Building on
the office floors. Tenant agrees to conform to such guidelines, but may request
approval of Landlord for modifications. All approved signs or lettering on doors
shall be printed, painted, affixed or inscribed at the expense of Tenant by a
person approved by Landlord, which approval will not be unreasonably withheld.
Material visible from outside the Building will not be permitted.

 

3. Tenant shall not allow a fire or bankruptcy sale or any auction to be held on
the Premises or allow the Premises to be used for the storage of merchandise
held for sale to the general public.

 

4. Tenant shall not use or permit the use of the Premises for lodging. No
cooking shall be done or permitted by Tenant on the Premises, except the use of
Underwriters’ Laboratory approved microwaves, toasters and equipment for brewing
coffee, tea, hot chocolate and similar beverages or other equipment or
appliances shown on the Drawings and Specifications and approved by Landlord
shall be permitted, provided that such use is in accordance with all applicable
federal, state and city laws, codes ordinances, rules and regulations.

 

5. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord in writing, such consent shall not be unreasonably withheld,
conditioned or delayed. Except with the written consent of Landlord, no person
or persons other than those approved by Landlord shall be permitted to enter the
Building for the purpose of cleaning the Premises. Tenant shall not cause or
permit any unnecessary labor by reason of carelessness or indifference in the
preservation of good order and cleanliness, on the part of Tenant, its agents,
employees or contractors. Janitor services will not be furnished on nights when
rooms are occupied after 9:30 p.m. unless, by agreement in writing, such service
is extended to a later hour for specifically designated rooms.

 

6. Unless specified otherwise in the Lease, Landlord will furnish Tenant free of
charge with two keys to each door lock in the Premises. Landlord may make a
reasonable charge for additional keys. Tenant shall not alter any lock or
install a new or additional lock or any bolt on any door of the Premises without
the prior written consent of Landlord, and Tenant shall in each such case shall
furnish Landlord with a key for any such lock, exclusive of Tenant’s vaults and
safes, provided that such keys shall be safeguarded and protected by Landlord.
Tenant, upon the expiration or termination of its tenancy, shall deliver to
Landlord all keys to doors in the Building which shall have been furnished to
Tenant.

 

7. Landlord shall designate how all office equipment, furniture, appliances and
other large objects or property (“Equipment”) shall be moved in and/or out of
the Building. The persons employed to move any Equipment in or out of the
Building must be reasonably acceptable to Landlord. Landlord will not be
responsible for loss or damage to any such Equipment from any cause, and all
damage done to the Building by moving or maintaining such Equipment shall be
paid at the expense of Tenant.

 

31



--------------------------------------------------------------------------------

8. Tenant shall not permit, use or keep in the Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities thereof reasonably necessary for the operation and
maintenance of office equipment or for other general office uses, or, without
Landlord’s prior written approval, use any method of heating or air conditioning
other than that supplied by Landlord. Tenant shall not use or keep or permit to
be used or kept any foul obnoxious gas or substance in the Premises, or permit
or suffer the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or to other occupants of the Building by reason of
noise, odors, or vibrations, or interfere in any way with other Building tenants
or those having business therein.

 

9. Landlord reserves the right to exclude from the Building between the hours of
6:00 p.m. and 7:00 a.m. and at all hours on Sundays, legal holidays and on
Saturdays any invitee of Tenant. Landlord shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. In the case of emergency, Landlord reserves the right to prevent
access to the Building during the continuance of the same by such action as
Landlord may deem appropriate, including closing and/or locking of doors.

 

10. The directory of the Building will be provided for the display of the name
and location of Tenants. Any additional name which Tenant shall desire to place
upon said directory must first be approved by Landlord in writing and, if so
approved, a charge will be made based upon Landlord’s actual cost therefor.

 

11. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord, and such items shall be installed as instructed by
Landlord.

 

12. Tenant shall ensure that the doors of the Premises are closed and locked,
and that all water faucets, water apparatus and utilities are shut off before
Tenant or Tenant’s employees leave the Premises at the end of the day, so as to
prevent waste or damage, and for any default or carelessness in this regard
Tenant shall be responsible for any and all injuries and damages sustained by
other tenants or occupants of the Building and/or Landlord. All tenants shall
use good faith efforts to keep the doors to the Building corridors closed at all
times except for ingress and egress.

 

13. All Building bathrooms, toilets, urinals, wash basins and other apparatus
shall not be used for any purpose other than that for which they were
constructed. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant who, or whose agents,
employees or invitees, shall have caused it.

 

14. Tenant shall not sell, nor shall Tenant permit the sale at retail, of
newspapers, magazines, periodicals, theater tickets or any other goods or
merchandise to the general public in or on the Premises, nor shall Tenant carry
on, or permit or allow any employee or other person to carry on, the business of
stenography, typewriting or any similar business in or from the Premises for the
service or accommodation of occupants of any other portion of the Building, nor
shall the Premises be used for manufacturing of any kind, or any business or
activity other than that specifically provided for in Tenant’s Lease.

 

15. Hand trucks, delivery carts and other material-handling equipment shall not
be used in any space or public halls of the Building, except those equipped with
rubber tires and side guards. No motorized vehicles of any kind shall be brought
by Tenant into the Building.

 

16. Tenant agrees to coordinate all moving activity of office equipment and
furniture in and out of the Building with Landlord or Landlord’s agent, and to
use the services of an insured professional moving company.

 

17. Tenant shall store all its trash and garbage within the Premises. No
material shall be placed in the trash boxes, receptacles or the Common Areas.
All garbage and refuse disposal shall be made only through entryways and
elevators provided for such purposes and at such times as Landlord shall
designate.

 

32



--------------------------------------------------------------------------------

18. Canvassing, soliciting, distribution of handbills, or any other written
material peddling in the Building are prohibited, and Tenant shall cooperate to
prevent the same.

 

19. Tenant agrees to abide by all governmental and public utility company rules
and regulations pertaining to thermostatic control of the temperature of the
Premises.

 

20. Tenant agrees not to allow or keep any animals or pets of any kind on the
Premises, except “Assistance Dogs”.

 

21. No part of the whole of any sidewalks, plaza areas, entrances, loading
docks, passages, courts, elevators, vestibules, stairways, corridors, balconies
or halls of the Building shall be obstructed or encumbered by any tenant or used
for any purpose other than that expressly provided for in the Lease.

 

22. No awnings or other projections shall be attached to the outside walls,
balconies or windows of the Building. No curtains, blinds, shades, or screens
other than Building Standard window coverings, shall be attached to or hung in,
or used in connection with, any window or door of the space demised to any
tenant.

 

23. No tenant shall cause or permit any odors to emanate from the space demised
to such tenant.

 

24. No tenant shall make, or permit to be made, any noises which may be heard
outside of such tenant’s Premises or disturb or interfere with other tenants or
occupants of the Building or neighboring buildings or premises whether by the
use of any musical instrument, radio, television set, or other audio device,
unmusical noise, whistling, singing, or in any other way. Nothing shall be
thrown out, or off, of any doors, windows, balconies or skylights or down any
passageways.

 

25. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and upon notice from Landlord, such
tenant shall refrain from or discontinue such advertising.

 

26. All equipment and machinery belonging to any tenant which causes noise,
vibration or electrical interference that may be transmitted to the structure of
the Building or to any space therein to such degree to be objectionable to
Landlord and any tenant in the Building shall be installed and maintained by
each such tenant, at such tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate such noise or vibration.

 

27. No bicycles are permitted in the Building or to be attached or stored on any
part of the Building’s rails, doors, balconies or other parts.

 

28. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular Building tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other Building tenant or tenants, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants of
the Building.

 

29. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building,
including Tenant’s Lease.

 

30. Landlord reserves the right to make such other reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care, and cleanliness of the Building, and for the preservation of good order
therein; provided the same (a) shall not diminish tenant’s rights under the
Lease, (b) does not increase the financial burdens of Tenant, or (c) is not
inconsistent with the Lease.

 

33



--------------------------------------------------------------------------------

EXHIBIT “E”

 

DECLARATION OF LEASE COMMENCEMENT

 

THIS DECLARATION is attached to and made a part of that certain Deed of Lease
dated the _____ day of ________________, _____, (the “Lease”) entered into by
and between PLAZA AMERICA OFFICE DEVELOPMENT, LLC, a Delaware limited liability
company (“Landlord”) and EMBARCADERO TECHNOLOGIES, INC., a __________________
corporation (“Tenant”).

 

Landlord and Tenant are parties to the Lease. All capitalized terms used herein
shall have the same meaning as was ascribed to such terms in the Lease, unless
otherwise indicated.

 

Landlord and Tenant do hereby declare that (a) the “Commencement Date” is hereby
established to be ____________________, (b) the Rent Commencement Date is
____________________ and (c) the Term of the Lease shall expire on
____________________. The Lease is in full force and effect as of the date
hereof, Landlord has fulfilled all of its obligations under the Lease required
to be fulfilled by Landlord on or prior to such date with the exception of punch
list items, and Tenant has no right of setoff against any rentals.

 

IN WITNESS WHEREOF Landlord and Tenant have executed this Declaration as of the
___ day of ________________, 20___.

 

WITNESS/ATTEST:       LANDLORD:         PLAZA AMERICA OFFICE DEVELOPMENT, LLC, a
Delaware limited liability company        

By:

  Plaza Office Limited Partnership, Member            

By:

  Plaza America Development Corporation, its General Partner                    
By:                        

Name:

                       

Title:

   

 

        TENANT:             EMBARCADERO TECHNOLOGIES, INC., a
____________________ corporation                 By:           (SEAL)          
 

Name:

                   

Title:

       

 

34



--------------------------------------------------------------------------------

EXHIBIT “F”

 

FORM OF ESTOPPEL CERTIFICATE

 

TO: _______________________________________________________________

 

RE: Premises known as and located at 11710 Plaza America Drive, Reston, Virginia
(the “Building”)

 

The undersigned, Embarcadero Technologies, Inc. (“Tenant”), does hereby certify
to the Lender as follows:

 

1. Tenant is the tenant under that certain lease dated ____________________,
between Tenant and ________________________, as landlord (“Landlord”), as
amended, modified or supplemented by ________________________________________,
leasing a portion of the Building (the “Premises”) as more particularly
described in the said lease. Said lease, as so amended, modified or
supplemented, is hereinafter referred to as the “Lease”.

 

2. The Lease is in full force and effect and, except as set forth above, has not
been amended, modified or supplemented.

 

3. The Lease represents the entire agreement between Tenant and Landlord with
respect to the leasing and occupancy of the Premises, and there are no other
agreements or representations of any kind between Landlord and Tenant with
respect thereto. Without limiting the foregoing, Tenant does not have any rights
of first refusal for additional space, options to increase or relocate its space
or options to purchase the Premises or any interest therein, other than as may
be set forth in the Lease.

 

4. All obligations of Landlord to be performed or complied with by Landlord
through the date hereof have been fully performed and complied with including,
without limitation, any obligations of Landlord to prepare the Premises for
Tenant’s occupancy, and there exists no default or condition, state of facts or
event that, with the passing of time or the giving of notice, or both, would
constitute a default by Landlord in the performance of its obligations under the
Lease.

 

5. All obligations of Tenant to be performed or complied with by Tenant through
the date hereof have been fully performed and complied with and there exists no
default or condition, state facts or event that, with the passing of time or the
giving of notice, or both, would constitute a default by Landlord in the
performance of its obligations under the Lease.

 

6. The term of the Lease commenced on ____________________, _____, and shall
expire on ____________________, _____, unless sooner terminated in accordance
with the terms of the Lease. Tenant has no rights to extend the term of the
Lease except as set forth in the Lease.

 

7. The current base monthly rent under the Lease is $_______________ per month
and has been paid for the period through ____________________, _____. All
additional rent for monthly payments of Tenant’s Share of Operating Costs and
Real Estate Taxes for the current fiscal year have been paid for the period
through ____________________, _____, and all other charges due under the Lease
have been paid to date. Tenant has no claim for overpayment of additional rent
for any period, prior to calendar year ______.

 

8. There are no existing offsets or defenses by Tenant to the payment of rent
and other charges payable by Tenant or otherwise to the enforcement by Landlord
of the Lease.

 

9. Tenant has delivered a cash security deposit under the Lease. No other
security has been given to Landlord under the Lease. The amount of the security
deposit is $                    .

 

10. Except as set forth below, there is no free rent period or any unexpired
concession in or abatement of rent, and any construction, build-out,
improvements, alterations, or additions to the Premises required under the Lease
have been fully completed.



--------------------------------------------------------------------------------

11. Tenant is in sole possession of the Premises and has not assigned, sublet,
pledged, mortgaged, transferred or otherwise conveyed all or any portion of its
interest in the Premises or the Lease.

 

12. Tenant has not filed, and has not received notice that any other person has
filed, any actions against Tenant under the bankruptcy or insolvency laws of the
United States or any other state or territory of the United States.

 

13. Tenant understands and acknowledges that this certificate is delivered to,
and shall be relied on by_________________, the Lender/Purchaser in connection
with an extension of a loan financing/acquisition of Landlord’s interest in the
Building and the land on which it stands (the “Mortgaged Property”).

 

14. Tenant confirms and agrees that the Lease is and shall at all times be
subject and subordinate to any mortgages or deeds of trust now or hereafter
affecting the Mortgaged Property, and any amendments, modifications,
consolidations, substitutions, replacements, additions, renewals, extensions, or
re-advances thereof.

 

15. All insurance required of Tenant by the Lease has been provided by Tenant
and all premiums therefore have been paid.

 

16. The address for notices to Tenant under the Lease is correctly set forth in
the Lease.

 

17. The person signing this letter on behalf of Tenant is duly authorized by
Tenant to do so on behalf of Tenant.

 

18. Tenant agrees to promptly provide the Lender at its offices at
____________________________________________________________, Attention:
_____________, with copies of any notices of default given by or received by
Tenant with respect to the Lease and\or the Premises.

 

TENANT: EMBARCADERO TECHNOLOGIES, INC., a
__________________ corporation

By:

      (SEAL)

Name:

   

Title:

   

 

36



--------------------------------------------------------------------------------

EXHIBIT “G”

 

FORM OF LETTER OF CREDIT

 

[Insert name and address of issuing bank]

 

[Insert date]

 

[Insert name and address of owner]

 

Dear Sir:

 

At the request and for the account of [insert name of tenant] located [insert
address of tenant] (hereinafter called “Applicant”), we hereby establish our
Irrevocable Letter of Credit No. [insert number] in your favor and authorize you
to draw on us up to the aggregate amount of [insert amount of letter of credit],
available by your draft(s) at sight drawn on us and accompanied by the
following:

 

A written statement by any managing member, officer or general partner of
___________________________________, or any managing member, officer or general
partner of its management agent, that:

 

  (i) “Applicant is in default under that certain lease, dated as of [insert
date of lease] (the “Lease”) between ________________ (“Landlord”), as landlord,
and Applicant, as tenant”; or

 

  (ii) “Beneficiary is drawing under Irrevocable Letter of Credit No. [insert
number] in accordance with the Lease between Applicant and Beneficiary”; or

 

  (iii) “Applicant has failed to deliver timely a renewal Letter of Credit as
provided in the Lease.”

 

This Irrevocable Letter of Credit will be duly honored by us at sight upon
delivery of the statement set forth above without inquiry as to the accuracy of
such statement and regardless of whether Applicant disputes the content of such
statement.

 

We hereby engage with you that all drafts drawn under and in compliance with the
terms of this Irrevocable Letter of Credit will be duly honored by us if
presented at [insert address of issuing bank] no later than [insert expiration
date of Letter of Credit], it being a condition of this Irrevocable Letter of
Credit that it shall be automatically extended for periods of at least one year
from the present and each future expiration date unless, at least thirty
(30) days prior to the relevant expiration date, we notify you, by certified
mail, return receipt requested, that we elect not to extend this Irrevocable
Letter of Credit for any additional period.

 

This Irrevocable Letter of Credit is transferable at no charge to any transferee
of Landlord upon notice to the undersigned from you and such transferee.

 

This Irrevocable Letter of Credit is subject to the Uniform Customs and
Practices for Documentary Credits (1993-Rev) International Chamber of Commerce
Publication #500.

 

Sincerely yours,   

[Insert authorized signature]